Exhibit 10.14

 

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

OPTION AND LICENSE AGREEMENT

 

This OPTION AND LICENSE AGREEMENT (“Agreement”) is entered into as of March 10,
2015 (the “Execution Date”), with effectiveness as of February 18, 2014 (the
“Effective Date”), by and between REGENXBIO Inc., a limited liability company
organized under the laws of the State of Delaware, with offices at 1701
Pennsylvania Avenue, NW, Suite 900, Washington, DC 20006 (“Licensor”), and
Dimension Therapeutics, Inc., a corporation organized under the laws of the
State of Delaware, with offices at 840 Memorial Drive, 4th Floor, Cambridge, MA
02139 (“Licensee”). Licensor and Licensee are hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Licensor has exclusive rights under certain patents pertaining to
various recombinant adeno-associated virus vectors;

 

WHEREAS, Licensor and Licensee are parties to that certain License Agreement,
dated October 30, 2013, as amended by the First Amendment to License Agreement,
dated June 18, 2014, and the Second Amendment to License Agreement, dated
September 29, 2014 and as amended from time to time (collectively, the “2013
License Agreement”), pursuant to which Licensor granted Licensee an exclusive
license under certain technology of Licensor related to hemophilia A, hemophilia
B, and additional disease indications to be selected as provided therein;

 

WHEREAS, Licensor, Licensee, and certain other persons are parties to that
certain Series A Preferred Stock Purchase Agreement, dated October 30, 2013 (the
“Series A SPA”); and

 

WHEREAS, Licensee, having met the conditions set forth in Section 6.16 of the
Series A SPA on the Effective Date, desires to obtain an option for an exclusive
license under the Licensed Technology under the terms set forth herein;

 

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

 

ARTICLE 1: DEFINITIONS

 

1.1 “Affiliate” means any legal entity directly or indirectly controlling,
controlled by, or under common control with another entity. For purposes of this
Agreement, “control” means the direct or indirect ownership of more than 50% of
the outstanding voting securities of a legal entity, or the right to receive
more than 50% of the profits or earnings of a legal entity, or the right to
control the policy decisions of a legal entity.

 

1.2 “Calendar Quarter” means each three-month period or any portion thereof,
beginning on January 1, April 1, July 1, and October 1.

 

1.3 “Collaboration” means an arrangement between Licensee and a Sublicensee
under which research and development activities are performed on a shared basis
for the purpose of the parties jointly developing and exploiting Licensed
Products in the Field; provided that a Collaboration

 

 

--------------------------------------------------------------------------------

 

will not include an arrangement whereby Licensee is compensated solely for
performing research or development activities.

 

1.4 “Commercial License” means a license agreement between Licensor and a Third
Party pursuant to which Licensor grants a license to the Licensed Technology and
which license agreement meets the following: (a) the agreement contains
provisions substantially comparable to Section 2.5 with respect to improvements
of the Third Party that are substantially similar to “Licensed Back
Improvements” as defined in this Agreement; (b) the Third Party grants to
Licensor a sublicensable license to such “Licensed Back Improvements” of the
Third Party; and (c) Licensor is not required to pay any royalties, milestones,
or other fees in connection with the exploitation of such sublicensable license.

 

1.5 “Commercial Option” has the meaning set forth in Section 2.1.

 

1.6 “Confidential Information” means and includes all technical information,
inventions, developments, discoveries, software, Know- How, methods, techniques,
formulae, animate and inanimate materials, data, processes, finances, business
operations or affairs, and other proprietary ideas, whether or not patentable or
copyrightable, of either Party that are (a) marked or otherwise identified as
confidential or proprietary at the time of disclosure in writing; or (b) if
disclosed orally, visually, or in another non-written form, identified as
confidential at the time of disclosure and summarized in reasonable detail in
writing as to its general content within 30 days after original disclosure. The
Parties acknowledge that (i) the terms and conditions of this Agreement and (ii)
the records and reports referred to in Section 3.7 will be deemed the
Confidential Information of both Parties, regardless of whether such information
is marked or identified as confidential. In addition, information provided to
Licensee pursuant to the provisions of Section 7.1 will be deemed the
Confidential Information of Licensor, regardless of whether such information is
marked or identified as confidential. Notwithstanding the foregoing,
Confidential Information will not include the following, in each case, to the
extent evidenced by competent written proof of the Receiving Party:

 

1.6.1 information that was already known to the Receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;

 

1.6.2 information that was generally available to the public or otherwise part
of the public domain at the time of its disclosure to the Receiving Party;

 

1.6.3 information that became generally available to the public or otherwise
part of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of this Agreement;

 

1.6.4 information that is independently discovered or developed by the Receiving
Party without the use of Confidential Information of the Disclosing Party; or

 

1.6.5 information that was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.

 

*** Confidential Treatment Requested ***

 

2

--------------------------------------------------------------------------------

 

1.7 “Control” or “Controlled” means the possession by Licensor (whether by
ownership or license, other than pursuant to this Agreement) of the ability to
grant to Licensee access, a license, or a sublicense (as applicable) to the
applicable patent, patent application, Know-How, or other intellectual property
on the terms and conditions set forth in this Agreement without violating the
terms of any agreement or other arrangement with any Third Party.

 

1.8 “Disclosing Party” has the meaning set forth in Section 5.1.

 

1.9 “Domain Antibody” […***…].

 

1.10 “Existing Licenses” means the GSK Agreement and Penn Agreement.

 

1.11 “FDA” means the United States Food and Drug Administration, or a successor
agency in the United States with responsibilities comparable to those of the
United States Food and Drug Administration.

 

1.12 “Field” means, if and when a Commercial Option(s) is exercised pursuant to
Section 2.1 and the license set forth in Section 2.1.4 is effective for a
particular Licensed Indication(s), the treatment of such Licensed Indication(s)
in human beings by in vivo gene therapy administration. Each Licensed Indication
for the Field will be set forth on Exhibit D (to be amended as of the applicable
Grant Date as provided in Section 2.1.3.4).

 

1.13 “First Commercial Sale” means, on a Licensed Product-by-Licensed Product
and country-by-country basis, the date of the first arm’s length transaction,
transfer, or disposition for value by or on behalf of Licensee, its
Sublicensees, or their respective Affiliates to a Third Party of such Licensed
Product for end use or consumption of such Licensed Product after regulatory
approval of such Licensed Product has been granted, or such marketing and sale
is otherwise permitted, by the applicable regulatory authority of such country.
First Commercial Sale excludes any sale or other distribution for use in a
clinical trial or other development activity, promotional use (including
samples), or for compassionate use or on a named patient basis.

 

1.14 “Grant Date” has the meaning set forth in Section 2.1.4.

 

1.15 “GSK Agreement” means that certain License Agreement entered into between
Licensor and SmithKline Beecham Corporation, effective on March 6, 2009, as
amended by that certain Amendment to License Agreement dated April 15, 2009, and
as amended from time to time.

 

1.16 “Know-How” means any and all ideas, information, know-how, data, research
results, writings, inventions, discoveries, and other technology (including any
proprietary materials), whether or not patentable or copyrightable.

 

1.17 “Licensed Back Improvements” has the meaning set forth in Section 2.5.2.

 

1.18 “Licensed Indication” has the meaning set forth in Section 2.1.3.4.

 

 

 




*** Confidential Treatment Requested ***

 

3

--------------------------------------------------------------------------------

 

1.19 “Licensed Know-How” means, on a specific Licensed Indication-by-Licensed
Indication basis, any Know-How that, as of the Grant Date for the applicable
Licensed Indication, (i) is Controlled by Licensor pursuant to the Existing
Licenses or the Penn Sponsored Research Agreement or pursuant to Licensor’s
ownership thereof, (ii) is directed to the applicable Licensed Indication, (iii)
is not generally available to the public or otherwise part of the public domain,
other than through any act or omission of Licensee in breach of this Agreement,
and (iv) is reasonably necessary for the use, sale, offer for sale, or import of
Licensed Products in the applicable Licensed Indication in the Field, to be
generally described in Exhibit B pursuant to Section 2.1.3.4(iv); provided that
“Licensed Know-How” will not include any Manufacturing Technology; provided
further that “Licensed Know-How” will not include any Know-How disclosed in
patents or patent applications.

 

1.20 “Licensed Patents” means (a) all United States patents and patent
applications listed in Exhibit A, as modified pursuant to Section 2.6.1,
including patents arising from such patent applications; and (b) any
re-examination certificates thereof, and their foreign counterparts and
extensions, continuations, divisionals, and re-issue applications; provided that
“Licensed Patents” will not include any claim of a patent or patent application
covering any Manufacturing Technology.

 

1.21 “Licensed Product” means (a) any product that is made, made for, used,
sold, offered for sale, or imported by Licensee, its Affiliates, and any of its
or their Sublicensees, (i) the manufacture, use, sale, offer for sale, or import
of which product, in the absence of the license granted pursuant to this
Agreement, would infringe or is covered by at least one Valid Claim in the
country of manufacture, use, sale, offer for sale, or import, including products
manufactured by a process that would infringe or is covered by at least one
Valid Claim in the country of manufacture, use, sale, offer for sale, or import
or (ii) that incorporates, was developed using, or is produced or manufactured
through the use of, or with respect to which Licensee otherwise acquired a
license to, Licensed Know-How; or (b) any service with respect to the
administration of any product to patients that (i) in the absence of the
licenses granted pursuant to this Agreement, would infringe or is covered by at
least one Valid Claim in the country of sale or (ii) that incorporates, was
developed using, or is produced or manufactured through the use of, or with
respect to which Licensee otherwise acquired a license to, Licensed Know-How.

 

1.22 “Licensed Technology” means, collectively, the Licensed Patents and
Licensed Know-How.

 

1.23 “Licensor Improvements” means any patent or patent application that meets
all of the following criteria:

 

 

(a)

is directed to any of: the composition of recombinant adeno-associated virus
vectors, methods of use of such vectors, or methods of developing such vectors,
but, in each case, only to the extent of such claims;

 

 

(b)

is reasonably necessary for any of: the use, sale, offer for sale, or import of
Licensed Products in the Field; and

 

 

 

 






*** Confidential Treatment Requested ***

 

4

--------------------------------------------------------------------------------

 

 

(c)

 on a Licensed Indication-by-Licensed Indication basis, prior to the 18-month
anniversary of the Grant Date for the applicable Licensed Indication, (i) is
developed by Licensor or (ii) becomes Controlled by Licensor pursuant to a
Commercial License;

provided that “Licensor Improvements” will not include any Manufacturing
Technology.

 

1.24 “Manufacturing Technology” means any and all patents, patent applications,
Know-How, and all intellectual property rights associated therewith, and
including all tangible embodiments thereof, that are necessary or useful for the
manufacture of adeno- associated viruses, adeno-associated virus vectors,
research or commercial reagents related thereto, Licensed Products, or other
products, including manufacturing processes, technical information relating to
the methods of manufacture, protocols, standard operating procedures, batch
records, assays, formulations, quality control data, specifications, scale up,
any and all improvements, modifications, and changes thereto, and any and all
activities associated with such manufacture. Any and all chemistry,
manufacturing, and controls (CMC), drug master files (DMFs), or similar
materials provided to regulatory authorities and the information contained
therein are deemed Manufacturing Technology.

 

1.25 “Muscular Dystrophy” means those Muscular Dystrophies as identified by the
Muscular Dystrophy Association (MDA) as of the Effective  Date and listed in
Exhibit C.

 

1.26 “NDA” means a New Drug Application filed with the FDA as described in 21
C.F.R. § 314, a Biological License Application (BLA) pursuant to 21 C.F.R. §
601.2, or any equivalent or any corresponding application for regulatory
approval in any country or regulatory jurisdiction other than the United States.

 

1.27 “Net Sales” means the gross receipts from sales or other disposition of a
Licensed Product (including fees for services within the definition of “Licensed
Product”) by Licensee and/or its Affiliates and/or any Sublicensees to Third
Parties less the following deductions that are directly attributable to a sale,
specifically and separately identified on an invoice or other documentation and
actually borne by Licensee, its Affiliates, or any Sublicensees: […***…]. In the
event consideration other than cash is paid to Licensee, its Affiliates, or any
Sublicensees, for purposes of determining Net Sales, the Parties shall use the
cash consideration that Licensee, its Affiliates, or any Sublicensees would
realize from an unrelated buyer in an arm’s length sale of an identical item
sold in the same quantity and at the time and place of the transaction, as
determined jointly by Licensor and Licensee based on transactions of a similar
type and standard industry practice, if any.




*** Confidential Treatment Requested ***

 

5

--------------------------------------------------------------------------------

 

1.28 “Penn Agreement” means that certain License Agreement entered into between
Licensor and The Trustees of the University of Pennsylvania, effective on
February 24, 2009, as amended by that letter agreement dated March 6, 2009, and
by that certain Second Amendment to License Agreement effective on September 9,
2014, and as amended from time to time.

 

1.29 “Penn Sponsored Research Agreement” means (a) that certain Sponsored
Research Agreement entered into between Licensor and The Trustees of the
University of Pennsylvania, effective on February 24, 2009, as amended by
Amendment No. 1, effective February 24, 2010, Amendment No. 2, dated March 31,
2010, Amendment No. 3, dated December 31, 2010, Amendment No. 4, effective
December 31, 2011, Amendment No. 5, effective April 1, 2012, Amendment No. 6,
effective December 31, 2012, Amendment No. 7, effective January 1, 2014, and
Amendment No. 8, effective March 15, 2014; (b) that certain Sponsored Research
Agreement entered into between Licensor and The Trustees of the University of
Pennsylvania, effective November 1, 2013; and (c) any additional amendments to
either (a) or (b) effective prior to the Grant Date for a Licensed Indication.

 

1.30 “Phase 3 Clinical Trial” means a pivotal clinical trial in humans performed
to gain evidence with statistical significance of the efficacy of a product in a
target population, and to obtain expanded evidence of safety for such product
that is needed to evaluate the overall benefit-risk relationship of such
product, to form the basis for approval of an NDA and to provide an adequate
basis for physician labeling, as described in 21 C.F.R. § 312.21(c) or the
corresponding regulation in jurisdictions other than the United States.

 

1.31 “Program Costs” means all documented costs incurred by Licensor prior to
the applicable Grant Date in researching or developing the applicable disease
indication, as determined in accordance with Licensor’s normal procedures, as
accounted for and consistently applied according to U.S. generally accepted
accounting principles. Program Costs will include all out-of-pockets costs, time
of scientific, technical, or other personnel (which may be billed on a
full-time-equivalent basis at Licensor’s normal full-time- equivalent rate,
taking into account the reasonable costs of employment of personnel, including
salaries and benefits), and reasonable overhead and indirect costs allocated to
such disease indication. Costs paid to a Third Party will equal 100% of the
amounts invoiced by the Third Party.

 

1.32 “Prosecute” means preparation, filing, and prosecuting patent applications
and maintaining patents, including any reexaminations, reissues, oppositions,
interferences, and any post-grant proceedings including supplemental
examination, post-grant review, and inter parties review.

 

1.33 “Receiving Party” has the meaning set forth in Section 5.1.

 

1.34 “Retained Rights” has the meaning set forth in Section 2.2.

 

1.35 “Sublicensee” means any Third Party or Affiliate to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under this Agreement
as permitted by this Agreement.

 

1.36 “Third Party” means any person or entity other than a Party to this
Agreement or Affiliates of a Party to this Agreement.




*** Confidential Treatment Requested ***

 

6

--------------------------------------------------------------------------------

 

1.37 “Valid Claim” means a claim of an issued and unexpired patent (including
any patent claim the term of which is extended by any extension, supplementary
protection certificate, patent term restoration, or the like) included within
the Licensed Patents or a claim of a pending patent application included within
the Licensed Patents, which has not lapsed, been abandoned, been held revoked,
or been deemed unenforceable or invalid by a non-appealable decision or an
appealable decision from which no appeal was taken within the time allowed for
such appeal of a court or other governmental agency of competent jurisdiction.

 

ARTICLE 2: OPTION GRANT

 

2.1 Option Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee four distinct options, exercisable at
Licensee’s sole discretion, each to obtain an exclusive, worldwide license
(under the terms described in Section 2.1.4 and this Agreement) with respect to
a single disease indication (each such option with respect to a particular
disease indication, a “Commercial Option”) in accordance with the following
provisions:

 

2.1.1 Election Term. Licensee may exercise each Commercial Option at any time
prior to the […***…] of the Effective Date (the “Election Term”); provided that
Licensee may extend the Election Term for an additional […***…] at any time
prior to the […***…] of the Effective Date by providing written notice to
Licensor of such extension and simultaneously paying Licensor a fee of […***…],
which notice and payment must be received by Licensor at least […***…] prior to
the […***…] of the Effective Date. If Licensee does extend the Election Term by
timely providing such notice and payment, the Election Term will automatically
be extended until the […***…] of the Effective Date.

 

2.1.2 Transferability. The Commercial Options shall not be sublicensable or
transferable, except in the case of any assignment of this Agreement pursuant to
Section 10.2.

 

2.1.3 Method of Exercise. To exercise the Commercial Option for a particular
disease indication:

 

2.1.3.1 Licensee must provide written notice to Licensor at least […***…] prior
to the expiration of the Election Term, which written notice must specify the
disease indication(s) with respect to which Licensee desires to exercise a
Commercial Option (the “Nomination Notice”).

 

2.1.3.2 Within […***…] of Licensor’s receipt of such Nomination Notice, Licensor
will inform Licensee in writing (the “Availability Notice”) of whether the
nominated disease indication is available for licensing based on whether it is
the subject of any of the following:

 

(i) a conflicting license with a Third Party (such license, a “Conflicting
License”),

 

(ii) a license being negotiated with a Third Party, as to which […***…]

 




*** Confidential Treatment Requested ***

 

7

--------------------------------------------------------------------------------

 

[…***…], a “Conflicting Negotiation”); in which event, the Availability Notice
will describe whether the license under negotiation would be exclusive or
non-exclusive, the disease indication and territory subject to the Conflicting
Negotiation, the applicable adeno-associated virus vector(s) being discussed,
and any other exclusions that would apply to Licensee’s exercise of its
Commercial Option for the nominated disease indication (collectively, the
“Excluded Rights”); or

 

(iii) an existing Licensor program (i.e., a program that is the subject of
on-going advanced preclinical study (e.g., there has been a pre-IND meeting) or
is in clinical development or at a later stage of development or
commercialization by Licensor or its Affiliates) (such program, a “Conflicting
Program”).

 

2.1.3.3 If Licensor states in the Availability Notice that the nominated disease
indication is subject to a Conflicting License or a Conflicting Program, then no
Commercial Option will be deemed exercised with respect to such nominated
disease indication, in which event Licensee will have the continuing right,
until at least […***…] prior to the expiration of the Election Term, to nominate
another disease indication with respect to which Licensee desires to exercise
such Commercial Option. If Licensor states in the Availability Notice that the
nominated disease indication is subject to a Conflicting Negotiation, then such
nominated disease indication will be deemed available for licensing, but such
license shall be subject to any Excluded Rights that are being negotiated with
the Third Party as part of the Conflicting Negotiation, and the Availability
Notice sent by Licensor to Licensee will include a statement of Program Costs,
if any, associated with the nominated disease indication. If the nominated
disease indication is not subject to a Conflicting License, Conflicting Program,
or Conflicting Negotiation, Licensor will so state in the Availability Notice,
and such nominated disease indication will be deemed available for licensing,
and the Availability Notice sent by Licensor to Licensee will include a
statement of (i) Program Costs, if any, associated with the nominated disease
indication as of the date of such Availability Notice, plus Licensor’s
reasonable, good faith estimate for the anticipated Program Costs for the
[…***…] period following the date of such Availability Notice, and (ii) to
Licensor’s knowledge, a general description of any Know-How Controlled by
Licensor that is applicable to the nominated disease indication and proposed to
be included in Exhibit B as Licensed Know-How; provided that Licensor will not
be required to disclose any such Licensed Know-How prior to the Grant Date.

 

2.1.3.4 If the nominated disease indication set forth in the Nomination Notice
is available (in whole or, in the case of a Conflicting Negotiation, subject to
the Excluded Rights), Licensee will have […***…] from receipt of the
Availability Notice to notify Licensor whether it wishes to include in the
license any Licensed Know-How identified by Licensor pursuant to 2.1.3.3 and to
pay Licensor, by wire transfer, (a) the commercial option fee set forth in
Section 3.1 and (b) if applicable, an amount equal to […***…] the Program Costs
for such nominated disease indication; provided that Licensee will not be
required to pay, on a Commercial Option-by-Commercial Option basis, more than
[…***…] in the aggregate under this clause (b). If Licensee fails to deliver
such payment

 

 

 




*** Confidential Treatment Requested ***

 

8

--------------------------------------------------------------------------------

 

within such […***…] period, the nominated disease indication will be deemed
rejected by Licensee, and no Commercial Option will be deemed exercised with
respect to such indication, in which event Licensee will have the continuing
right, at least until […***…] prior to the expiration of the Election Term, to
nominate another disease indication with respect to which Licensee desires to
exercise a Commercial Option. If Licensee makes such payment within such […***…]
period, (i) the license grant in Section 2.1.4 will become effective (subject to
any Excluded Rights, if applicable), (ii)  Exhibit D will be amended to set
forth the applicable disease indication with respect to which the license in
Section 2.1.4 has been granted (a “Licensed Indication”) and, if applicable, any
Excluded Rights, (iii) the additional representation and warranty by Licensor as
set forth in Exhibit F shall become effective as of the Grant Date for the
applicable Licensed Indication (unless Licensor has otherwise disclosed to
Licensee in the Availability Notice any exceptions to such representation and
warranty), (iv) the Parties shall promptly amend Exhibit A to include, subject
to Section 2.6, any then-existing Licensor Improvements applicable to such
Licensed Indication and, if Licensee has notified Licensor that it wishes to
include Licensed Know-How in the license, the Parties shall promptly amend
Exhibit B to include a general description of such Licensed Know-How, and (v)
Licensee will have exhausted one of its four Commercial Options.

 

2.1.3.5 For purposes of nominating a disease indication for the exercise of a
Commercial Option, the indication must be a specific type of condition and not a
general disease class, for instance “mucopolysaccharidosis (MPS) VI” and not
“mucopolysaccharidosis (MPS)” and “hemophilia A” not “hemophilia.” If Licensor
determines that a disease indication nominated by Licensee pursuant to this
Section 2.1.3 is not sufficiently specific, prior to providing the Availability
Notice and within […***…] of Licensor’s receipt of the Nomination Notice,
Licensor will notify Licensee, and the Parties will negotiate in good faith as
to the proposed scope and definition of the nominated disease indication.

 

2.1.3.6 Licensee will be entitled to continue to nominate […***…] […***…] of
specific disease indications at least […***…] prior to the expiration of the
Election Term, until Licensee has exercised its four Commercial Options.

 

2.1.3.7 Nothing in this Agreement will prevent Licensor from granting licenses
to any Third Parties for any disease indications or from initiating Licensor’s
own programs for any disease indications, in either case, other than the
specific Licensed Indications with respect to which Licensee has exercised a
Commercial Option.

 

2.1.3.8 Notwithstanding anything herein to the contrary, nothing in this
Agreement will prevent Licensor from (a) granting non-exclusive research
licenses to Third Parties in any field; or (b) maintaining Licensor’s commercial
reagent and services business.

 

2.1.3.9 Provided that Licensee has not already exercised all four of its
Commercial Options, if a nominated disease indication that was subject to a
Conflicting License or Conflicting Program becomes available for licensing prior
to the expiration of the Election Term, Licensor will promptly notify Licensee,
in which event Licensee may

 

 

*** Confidential Treatment Requested ***

 

9

--------------------------------------------------------------------------------

 

submit a new Nomination Notice for such disease indication at least […***…]
prior to the expiration of the Election Term.

 

2.1.4 License Grant Upon Exercise. If Licensee exercises one of its Commercial
Options for a particular disease indication (after confirmation that the
nominated disease indication is available as described in Section 2.1.3),
effective only upon Licensor’s receipt of the amounts set forth in, within the
period set forth in, Section 2.1.3.4 (the date on which the payments are
received in full shall be deemed to be the “Grant Date” for such disease
indication), subject to the terms and conditions of this Agreement, including
the Retained Rights and including any Excluded Rights, Licensor will be deemed
to have granted to Licensee an exclusive, sublicensable (as provided in Section
2.4 only), non-transferable (except as provided in Section 10.2),
royalty-bearing, worldwide license, under the Licensed Technology to make, have
made, use, import, sell, and offer for sale Licensed Products solely in the
Field for the Licensed Indication, including, for the avoidance of doubt, the
right to conduct research and development, including conducting pre-clinical and
clinical trials.

 

2.1.5 Disease Indications. For the avoidance of doubt, the foregoing license
granted pursuant to Section 2.1.4 will be deemed granted on the Grant Date on a
Commercial Option-by-Commercial Option and Licensed Indication-by-Licensed
Indication basis, solely with respect to the Field associated with the Licensed
Indication for which the specific Commercial Option was exercised under this
Section 2.1. The Parties acknowledge that there may be different Grant Dates for
each Licensed Indication, depending on when and if Licensee exercises a
Commercial Option for a Licensed Indication.

 

2.1.6 Expiration of Commercial Options. If Licensee fails to exercise all four
Commercial Options pursuant to this Section 2.1 by the expiration of the
Election Period, any unexercised Commercial Options will terminate and be of no
further force or effect upon the expiration of the Election Term.

 

2.2 Retained Rights. Except for the rights and licenses specified in Section
2.1.4 (if and when effective), no license or other rights are granted to
Licensee under any intellectual property of Licensor, whether by implication,
estoppel, or otherwise, whether any such intellectual property dominates or is
dominated by the Licensed Technology. Notwithstanding anything to the contrary
in this Agreement, Licensor may use and permit others to use the Licensed
Technology for any research, development, commercial, or other purposes, outside
of the Field. Without limiting the foregoing, and notwithstanding anything in
this Agreement to the contrary, Licensee acknowledges and agrees to the
following rights retained by Licensor and its direct and indirect licensors
(individually and collectively, the “Retained Rights”), whether inside or
outside the Field:

 

2.2.1 The rights and licenses granted in Section 2.1.4 (if and when effective)
shall not include any right (and Licensor and its direct and indirect licensors
retain the exclusive (even as to Licensee), fully sublicensable right) under the
Licensed Technology to make, have made, use, sell, offer to sell, and import
Domain Antibodies that are expressed by an adeno-associated vector.

 

 

 




*** Confidential Treatment Requested ***

 

10

--------------------------------------------------------------------------------

 

2.2.2 Licensor and its direct and indirect licensors retain the following rights
with respect to the Licensed Technology:

 

 

(a)

A non-exclusive, sublicensable right under the Licensed Technology to make, have
made, use, sell, offer to sell, and import products that deliver RNA
interference and antisense drugs using an adeno-associated vector; and

 

 

(b)

A non-exclusive right for Licensor’s direct and indirect licensors (which right
is sublicensable by such licensors) to use the Licensed Technology for
non-commercial research purposes and to use the Licensed Technology for such
licensors’ discovery research efforts with non-profit organizations and
collaborators.

 

2.2.3 The rights and licenses granted in Section 2.1.4 (if and when effective)
shall not include any right (and Licensor retains the exclusive (even as to
Licensee), fully sublicensable right) under (a) the Licensed Technology that
cover the rAAV serotype 8, to make, have made, use, sell, offer for sale, and
import products for the treatment of all forms of hemophilia B; or (b) the
Licensed Technology that cover the rAAV serotype 9, to make, have made, use,
sell, offer for sale, and import products for the treatment of (i) all forms of
Muscular Dystrophy; (ii) congestive heart failure suffered by Muscular Dystrophy
patients; and (iii) any and all cardiovascular diseases by delivery of any or
all of genes encoding I-lc and Serca2a and creatine kinase.

 

2.2.4 Licensor and its direct and indirect licensors retain the following rights
with respect to the Licensed Technology: a non-exclusive, sublicensable right to
make, have made, use, sell, offer for sale, and import all of the various
serotypes of any adeno-associated vector that is the subject of at least one
claim in the Licensed Patents solely for non-commercial research in the areas of
Muscular Dystrophy, hemophilia B, congestive heart failure suffered by Muscular
Dystrophy patients, and other cardiovascular disease.

 

2.2.5 Licensor retains the following rights with respect to the Licensed
Technology: to the extent Licensed Technology pertains to recombinant
adeno-associated virus serotype 8, an exclusive, sublicensable right to make,
have made, use, sell, offer for sale, and import products for the treatment of
hemophilia A.

 

2.2.6 The rights and licenses granted in Section 2.1.4 (if and when effective)
shall not include any right (and Licensor retains the exclusive (even as to
Licensee), fully sublicensable right) under the Licensed Technology:

 

 

(a)

to conduct commercial reagent and services businesses, which includes the right
to make, have made, use, sell, offer to sell, and import research reagents,
including any viral vector construct; provided that, for clarity, such rights
retained by Licensor shall not include the right to conduct clinical trials in
humans in the Field; or

 

 

(b)

to use the Licensed Technology to provide services to any Third Parties;
provided that, for clarity, Licensee’s license under Section 2.1.4 (if and when
effective) does include the right to administer Licensed Products to

 

 

 




*** Confidential Treatment Requested ***

 

11

--------------------------------------------------------------------------------

 

patients. For clarity, activities conducted by Licensee for a Sublicensee as
part of a Collaboration are not intended to be deemed services under this
Section 2.2.6(b).

 

2.2.7 Licensor retains the fully sublicensable right under the Licensed
Technology to grant non-exclusive research and development licenses to
Affiliates and Third Parties; provided that such development rights granted by
Licensor shall not include the right to conduct clinical trials in humans in the
Field or any rights to sell products in the Field.

 

2.2.8 The Trustees of the University of Pennsylvania may use and permit other
non-profit organizations or other non- commercial entities to use the Licensed
Technology solely for educational, research, and other non-commercial purposes.

 

2.2.9 The Parties acknowledge that the Retained Rights included in Sections
2.2.3 and 2.2.4 are excluded from this Agreement because they were retained by
the licensor under the GSK Agreement and that the Retained Rights included in
Section 2.2.5 are excluded from this Agreement because of rights granted by
Licensor to other licensees or Third Parties. If Licensor is granted the rights
described in Section 2.2.3 or 2.2.4 or regains the rights described in Section
2.2.5, Licensor will notify Licensee of such event, together with a description
of the rights granted or regained, in which case, the applicable Retained Rights
granted or regained will no longer be considered Retained Rights, and the
license granted to Licensee under Section 2.1.4 (if and when effective) will no
longer be subject to such granted or regained rights.

 

2.3 Government Rights. Licensee acknowledges that the United States government
retains certain rights in intellectual property funded in whole or part under
any contract, grant, or similar agreement with a federal agency. The license
grant hereunder is expressly subject to all applicable United States government
rights, including any applicable requirement that products resulting from such
intellectual property sold in the United States must be substantially
manufactured in the United States absent, with respect to such manufacturing
requirement, a waiver of such requirement obtained by Licensee from the
applicable governmental agency.

 

2.4 Sublicensing.

 

2.4.1 Upon the effectiveness of each Grant Date and the rights granted pursuant
to Section 2.1.4, Licensee’s rights to sublicense will be limited to the
specific Licensed Indication covered by such license. The license granted
pursuant to Section 2.1.4 (if and when effective) is sublicensable by Licensee
to any Affiliates or Third Parties; provided that any such sublicense must
comply with the provisions of this Section 2.4 (including Section 2.4.2).

 

2.4.2 The right to sublicense granted to Licensee under this Agreement is
subject to the following conditions:

 

 

(a)

Licensee may grant sublicenses […***…] only pursuant to a written sublicense
agreement with the Sublicensee.  Licensor must receive written notice as soon as
practicable following execution of any such sublicenses.

 

 

 

 






*** Confidential Treatment Requested ***

 

12

--------------------------------------------------------------------------------

 

 

(b)

In each sublicense agreement, the Sublicensee must be required to comply with
the terms and conditions of this Agreement to the same extent as Licensee has
agreed and must acknowledge that Licensor is an express third party beneficiary
of such terms and conditions under such sublicense agreement; provided that
nothing shall prevent Licensee from granting sublicenses of more limited scope
than Licensee’s rights, e.g. in a more limited territory, field of use, or term.

 

 

(c)

The official language of any sublicense agreement shall be English.

 

 

(d)

Within […***…] after entering into a sublicense, Licensor must receive a copy of
the sublicense written in the English language for Licensor’s records and to
share with Licensor’s licensors under the Existing Licenses. The copy of the
sublicense may be redacted to exclude confidential information of the applicable
Sublicensee, but such copy shall not be redacted to the extent that it impairs
Licensor’s (or any of its licensors’) ability to ensure compliance with this
Agreement; provided that, if any of Licensor’s licensors require a complete,
unredacted copy of the sublicense, Licensee shall provide such complete,
unredacted copy.

 

 

(e)

Licensee’s execution of a sublicense agreement will not relieve Licensee of any
of its obligations under this Agreement. Licensee is and shall remain […***…] to
Licensor for all of Licensee’s duties and obligations contained in this
Agreement and for any act or omission of an Affiliate or Sublicensee that would
be a breach of this Agreement if performed or omitted by Licensee, and Licensee
will be deemed to be in breach of this Agreement as a result of such act or
omission.

 

2.4.3 Any sublicense agreement granted by Licensee hereunder to a Third Party
shall survive termination of this Agreement in accordance with and subject to
the terms of Section 6.6.2.

 

2.5 Licensee’s Improvements.

 

2.5.1 Licensee hereby grants to Licensor a non-exclusive, worldwide,
royalty-free, transferable, sublicensable, irrevocable, perpetual license,
effective only as of the first Grant Date:

 

 

(a)

to use any Licensed Back Improvements (and any intellectual property rights with
respect thereto) consummate in scope to the Retained Rights; and

 

 

(b)

to practice the Licensed Back Improvements (and any intellectual property rights
with respect thereto) in connection with any recombinant adeno-associated virus
vectors, including the right to research, develop, make, have made, use, offer
for sale, and sell products and services; provided that, during the term of this
Agreement, Licensor shall have no right under the license in this Section
2.5.1(b) to practice the Licensed Back

 

 

 




*** Confidential Treatment Requested ***

 

13

--------------------------------------------------------------------------------

 

Improvements in the Field with respect to the applicable Licensed Indication.

 

2.5.2 For purposes of this Agreement, “Licensed Back Improvements” means any
patentable modifications or improvements developed by Licensee, any Affiliates,
or any Sublicensees, after the first Grant Date and during the term of this
Agreement, to any vector that is the subject of a claim within the Licensed
Patents.

 

2.5.3 Licensee agrees to provide prompt notice to Licensor upon the filing of
any patent application covering any Licensed Back Improvement, together with a
reasonably detailed description of or access to such Licensed Back Improvement
to permit the practice of any such invention or improvement.

 

2.6 Licensor Improvements.

 

2.6.1 Licensor agrees to provide notice within […***…] to Licensee upon the
filing of any patent application covering any Licensor Improvement, together
with a reasonably detailed description of or access to such Licensor Improvement
to permit the practice of any such improvement. Upon the filing of any patent
application covering any Licensor Improvement, Exhibit A attached hereto will be
modified to add such patent application, but such patent application covering
the Licensor Improvement will only be deemed a Licensed Patent with respect to
Licensed Products for use in the Field for the applicable Licensed Indication to
which such Licensor Improvements relates.

 

2.6.2 If Licensor files any patent or patent application that would constitute a
Licensor Improvement but for the temporal limitation in Section 1.23(c),
Licensor will within […***…] so inform Licensee, and, upon Licensee’s written
request, Licensor will, on a non-exclusive basis, discuss in good faith
licensing such patent or patent application to Licensee for use in connection
with the Licensed Products in the Field.

 

2.6.3 To the extent that the scope of Licensor’s rights to any Licensor
Improvements Controlled by Licensor pursuant to a Commercial License, as
described in Section 1.23(c)(ii), are less than or more restrictive than the
license rights granted to Licensee pursuant to Section 2.1.4 (if and when
effective), then Licensee’s rights with respect to such Licensor Improvements
will be limited to the lesser or more restrictive rights Licensor can sublicense
pursuant to the terms of the Commercial License. Examples of more restrictive
provisions include Licensor’s rights being limited to the following: (a)
non-exclusive rights, (b) use in connection with only specific recombinant
adeno-associate virus vectors, (c) use only in specific territories or specific
fields, and (d) use only for research but not commercial purposes.

 

2.7 Transfer of Licensed Know-How.

 

2.7.1 During the […***…] period following the Grant Date for a particular
Licensed Indication, at Licensee’s sole expense, to the extent not previously
disclosed to Licensee, (a) Licensor will deliver to Licensee copies of Licensed
Know-How generally described in Exhibit B in the form that such Licensed
Know-How then exists; (b) Licensor will use commercially reasonable efforts to
deliver, in the form that such Licensed Know-How then exists, such additional
Licensed Know-How not listed on Exhibit B that relates to such Licensed
Indication

 

 

 




*** Confidential Treatment Requested ***

 

14

--------------------------------------------------------------------------------

 

that is reasonably requested in writing by Licensee; and (c) Licensor will
otherwise disclose, through not more than two meetings with Licensee personnel,
other Licensed Know-How with respect to such Licensed Indication, which meetings
will be at such times and in such places as are agreed to by the Parties.

 

2.7.2 Notwithstanding the foregoing, with respect to any Licensed Know-How not
in Licensor’s possession, Licensor’s obligation will be limited to using
reasonable efforts to cause such copies to be delivered to Licensee. Licensee
acknowledges and agrees that all Licensed Know-How disclosed pursuant to this
Section 2.7 will be deemed “Confidential Information” of Licensor, regardless of
whether such information is marked or identified as confidential and without an
obligation to summarize oral information.

 

2.8 Covenants Related to Existing Licenses. During the term of this Agreement,
without the prior written consent of Licensee, which consent shall not be
unreasonably withheld, Licensor agrees not to exercise its right to terminate
and will not amend either of the Existing Licenses if such termination or
amendment would materially, adversely alter the rights of Licensee under this
Agreement. During the term of this Agreement, if Licensor receives a notice of
termination under Section 6.3 of the Penn License, Licensor will so notify
Licensee no later than […***…] before expiration of the applicable cure period
and provide the particulars of the alleged breach.

 

ARTICLE 3: CONSIDERATION

 

3.1 Commercial Option Fee. Licensee shall pay Licensor a fee of $1,000,000 upon
exercise of each Commercial Option, in accordance with clause (a) of Section
2.1.3.4.

 

3.2 Annual Maintenance Fee. In consideration of the rights and licenses granted
to Licensee under Section 2.1 with respect to the exercise of a given Commercial
Option, Licensee shall pay Licensor on-going annual maintenance fees of $50,000
for the Licensed Indication associated with such Commercial Option, which annual
maintenance fee will be paid on the next-occurring anniversary of the Effective
Date following the Grant Date for such Licensed Indication. For clarity,
Licensee shall owe an annual maintenance fee for each Licensed Indication with
respect to which a license was granted under Section 2.1 upon exercise of each
Commercial Option.

 

3.3 Milestone Fees. In consideration of the rights and licenses granted to
Licensee under Section 2.1 with respect to the exercise of a given Commercial
Option, Licensee shall pay Licensor the following one-time milestone payments,
on a per Licensed Indication basis, for the first Licensed Product for each
Licensed Indication in the Field to achieve such milestone event:

 

Milestone

 

Milestone Payment

 

 

 

 

 

1. First treatment of human subject in a clinical trial (i.e., first patient,
first dose)

 

[…***…]

 

2. First treatment in Phase 3 Clinical Trial (i.e., first patient, first dose)

 

[…***…]

 

3. NDA submission in any country

 

[…***…]

 

4. NDA approval in the United States

 

[…***…]

 

 






*** Confidential Treatment Requested ***

 

15

--------------------------------------------------------------------------------

 

Milestone

 

Milestone Payment

 

 

 

 

 

5. NDA approval in the European Union

 

[…***…]

 

6. DA approval in any country other than the United States or the European Union

 

[…***…]

 

Total:

 

$9,000,000

 

 

 

 

 

 

 

For clarity, the milestone payments set forth in this Section 3.3 are payable
[…***…] with respect to the first Licensed Product in a Licensed Indication in
the Field that achieves the milestone event, […***…]. To the extent that either
of the two development milestones in this Section 3.3 (i.e., first treatment of
human subject in a clinical trial or first treatment in Phase 3 Clinical Trial)
has not been paid at the time of achievement of the NDA submission milestone,
then, upon the achievement of such NDA submission milestone, the preceding
unpaid development milestone payments shall be made in addition to the payment
of the NDA submission milestone. For clarity, the total amount payable under
this Section 3.3 with respect to any Licensed Indication for which a license was
granted under Section 2.1 is $9,000,000, and the total amount payable to
Licensor if all four Commercial Options are exercised is $36,000,000.

 

For clarity, if a Licensed Product for a Licensed Indication ceases to be a
Licensed Product as defined in Section 1.21, and thereafter one or more of the
above milestone events occurs with respect to such product (or service, as
applicable), then no associated milestone payments shall be due as such product
(or service, as applicable) is no longer deemed a Licensed Product at the time
of such milestone achievement.

 

3.4 Royalties. In consideration of the rights and licenses granted to Licensee
under Section 2.1 with respect to the exercise of a given Commercial Option,
Licensee shall pay to Licensor the following royalties based upon Net Sales of
Licensed Products, on a Licensed Indication-by-Licensed Indication basis,
subject to the reductions in royalty rates set forth in Section 3.4.1:

 

Cumulative Annual Net Sales of all Licensed
Products Worldwide for the Licensed
Indication

 

Royalty Percentage

 

 

 

Portion of Net Sales less than […***…]

 

[…***…]

Portion of Net Sales between (and including) […***…] through (and
including) […***…]

 

[…***…]

 

 

 

Portion of Net Sales greater than […***…]

 

[…***…]

 




*** Confidential Treatment Requested ***

 

16

--------------------------------------------------------------------------------

 

3.4.1 Adjustment of Royalties For Licenses. On a Licensed Product-by-Licensed
Product, country-by-country basis, upon the date on which the manufacture, use,
sale, offer for sale, or import of a Licensed Product does not infringe or is
not covered by a Valid Claim in such country, then the […***…].

 

3.4.2 Royalty Payment Period. Licensee’s obligation hereunder for payment of a
royalty under this Section 3.4 on the Net Sales of Licensed Products in a given
country will end on a country-by-country basis, as follows:

 

 

(a)

with respect to any Licensed Product under Section 1.21(a)(i) or 1.21(b)(i) only
(which Licensed Product is not also a Licensed Product under Section 1.21(a)(ii)
or 1.21(b)(ii)), such royalty obligations for any such Licensed Product will end
at such time as […***…]; and

 

 

(b)

with respect to any Licensed Product under Section 1.21(a)(ii) or 1.21(b)(ii)
(whether it is only a Licensed Product under such sections or also a Licensed
Product under Section 1.21(a)(i) or 1.21(b)(i)), such royalty obligations for
any such Licensed Product will end on […***…].

 

3.5 Sublicense Fees.

 

3.5.1 In consideration of the rights and licenses granted to Licensee under
Section 2.1 with respect to the exercise of a given Commercial Option, and
subject to the remainder of this Section 3.5, Licensee will pay Licensor a
percentage of any sublicense fees (including upfront payments and milestone
payments and including any equity consideration received by Licensee or its
Affiliates) received by Licensee or its Affiliates for the Licensed Technology
from any Third Party Sublicensee or from any Third Party granted any option to
obtain such a sublicense. The applicable percentage due to Licensor for each
sublicense (or option), on a Licensed Indication-by-Licensed Indication basis,
under each exclusive license granted under Section 2.1 upon exercise of a
Commercial Option shall be as follows:

 

Event

 

Sublicense Fee Rate

 

 

 

If sublicensed (or optioned) on or before the […***…] anniversary of the Grant
Date for the applicable Licensed Indication

 

[…***…]

 

 

 

If sublicensed (or optioned) on or before the […***…] anniversary of the Grant
Date for the applicable Licensed Indication, but after the […***…] anniversary
of such Grant Date

 

[…***…]

 






*** Confidential Treatment Requested ***

 

17

--------------------------------------------------------------------------------

 

Event

 

Sublicense Fee Rate

 

 

 

If sublicensed (or optioned) on or before the […***…] anniversary of the Grant
Date for the applicable Licensed Indication, but after the […***…] anniversary
of such Grant Date

 

[…***…]

 

 

 

If sublicensed (or optioned) on or before the […***…] anniversary of the Grant
Date for the applicable Licensed Indication, but after the […***…] anniversary
of such Grant Date

 

[…***…]

 

 

 

If sublicensed (or optioned) on or before the […***…] anniversary of the Grant
Date for the applicable Licensed Indication, but after the […***…] anniversary
of such Grant Date

 

[…***…]

 

 

 

If sublicensed (or optioned) after the […***…] anniversary of the Grant Date for
the applicable Licensed Indication

 

[…***…]

 

For the avoidance of doubt, with respect to a transaction with a Third Party
involving the grant of an option to obtain a sublicense, if the sublicense is
later granted as a result of the exercise of such option, the sublicense fees
applicable to such sublicense will be determined by reference to the date the
original option was granted, not the date the actual sublicense was granted.

 

3.5.2 With respect to the obligations under this Section 3.5, Licensee shall not
be required to submit any amounts received from a Third Party for the following:

 

 

(a)

Reimbursement for research, development, and/or manufacturing activities
performed by Licensee or its Affiliates corresponding directly to the
development of Licensed Products pursuant to a specific agreement;

 

 

(b)

Consideration received for the purchase of an equity interest in Licensee or its
Affiliates at fair market value or in the form of loans at commercially
reasonable rates of interest; and

 

 

(c)

Any and all amounts paid to Licensee or its Affiliates by a Third Party
Sublicensee as royalties on sales of Licensed Product sold by such Sublicensee
under a sublicense agreement.

 

3.5.3 To the extent Licensee or its Affiliates receives payment from a Third
Party relating to one or more of the milestone events set forth in the table in
Section 3.3, then the amount of the payment made to Licensor under such Section
3.3 with respect to such milestone event shall not be deemed sublicense fees
under this Section 3.5; instead, the amounts due under this Section 3.5 shall be
calculated by applying the applicable sublicense fee rate set forth in Section
3.5.1 above to the sublicense fees received by Licensee or its Affiliates from
such Third Party after deducting the amount of the payment under Section 3.3.

 

 

 

 

 

 

 

*** Confidential Treatment Requested ***

 

18

--------------------------------------------------------------------------------

 

3.5.4 If Licensee or its Affiliates receive sublicense fees from Third Party
Sublicensees or from any Third Party granted any option to obtain a sublicense
under this Agreement in the form of non-cash consideration, then, at Licensor’s
option, Licensee shall pay Licensor payments as required by this Section 3.5
[…***…].

 

3.5.5 If Licensee or its Affiliate enters into any sublicense that is not an
arm’s length transaction, fees due under this Section 3.5 will be calculated
based on the fair market value of such transaction, at the time of the
transaction, assuming an arm’s length transaction made in the ordinary course of
business, as determined […***…] based on transactions of a similar type and
standard industry practice, if any.

 

3.6 Third Party Obligations. In consideration of the rights and licenses granted
to Licensee under this Agreement, Licensee agrees to the following:

 

3.6.1 Assumption of Obligations. Licensee acknowledges that certain Licensed
Technology is licensed to Licensor pursuant to the Existing Licenses and will be
sublicensed to Licensee hereunder. In addition to the obligations set forth
herein, Licensee expressly agrees to be bound by and comply with all applicable
provisions of the Existing Licenses to the extent such provisions apply to
Licensee’s or any of its Affiliates’ or any Sublicensees’ exploitation of
Licensed Technology under this Agreement. To the extent that (a) any Licensed
Technology is Controlled by Licensor pursuant to the Existing Licenses and
sublicensed to Licensee under this Agreement and (b) the scope of rights granted
under such Existing Licenses are less than the rights granted hereunder (such as
Licensor’s rights under the Existing Licenses being limited to non-exclusive
rights), Licensee acknowledges that Licensee’s rights and licenses hereunder
with respect to such Licensed Technology are limited to such lesser scope.

 

3.6.2 Third Party Reports and Obligations. Licensee agrees to submit and to
require its Affiliates and Sublicensees to submit to Licensor (or as otherwise
directed by Licensor) all reports, including development and diligence reports,
that Licensor is required to submit pursuant to the Existing Licenses, in each
case, to the extent such reports are triggered by or otherwise result from
Licensee’s and its Affiliates’ and any Sublicensees’ exploitation of Licensed
Technology under this Agreement. Unless otherwise agreed, with respect to any
reporting obligations under the Existing Licenses, Licensee (or its Affiliates
or any Sublicensees) will provide the required reports to Licensor in sufficient
time for Licensor to provide them to the applicable licensor within the time
periods required by the applicable Existing License; provided that such reports
will be provided to Licensor by not less than […***…] prior to the date on which
such reports must be delivered by Licensor to its licensors under the applicable
Existing License. All financial reports required to be delivered will be
certified by the chief financial officer of Licensee.

 

3.7 Reports and Records.

 

3.7.1 Licensee must deliver to Licensor within […***…] after the end of each
Calendar Quarter after the First Commercial Sale of a Licensed Product a report
setting forth the calculation of the royalties due to Licensor for such Calendar
Quarter, including:

 

 

 

 






*** Confidential Treatment Requested ***

 

19

--------------------------------------------------------------------------------

 

 

(a)

Number of Licensed Products included within Net Sales, listed by country;

 

 

(b)

Gross consideration for Net Sales of Licensed Product, including all amounts
invoiced, billed, or received;

 

 

(c)

Qualifying costs to be excluded from the gross consideration, as described in
Section 1.27, listed by category of cost;

 

 

(d)

Net Sales of Licensed Products listed by country;

 

 

(e)

An accounting of any royalty reductions applied pursuant to Section 3.4.1;

 

 

(f)

Royalties owed to Licensor; and (g)The computations for any applicable currency
conversions.

 

3.7.2 Licensee shall pay the royalties due under Section 3.4 within […***…]
following the last day of the Calendar Quarter in which the royalties accrue.
Licensee shall send the royalty payments along with the report described in
Section 3.7.1.

 

3.7.3 Within […***…] after the occurrence of a milestone event described in
Section 3.3, Licensee must deliver to Licensor a report describing the milestone
event that occurred, together with a payment of the applicable amount due to
Licensor pursuant to Section 3.3. In addition, within […***…] after the receipt
of sublicense fees from any Third Party as described in Section 3.5, Licensee
must deliver to Licensor a report describing the fees received, together with a
payment of the applicable amount due to Licensor pursuant to Section 3.5.

 

3.7.4 All financial reports under this Section 3.7 will be certified by the
chief financial officer of Licensee.

 

3.7.5 Licensee shall maintain and require its Affiliates and all Sublicensees to
maintain, complete and accurate books and records that enable the royalties,
fees, and payments payable under this Agreement (directly or through the
Existing Licenses) to be verified. The records must be maintained for […***…]
after the submission of each report under Article 3. Upon reasonable prior
written notice to Licensee, Licensee and its Affiliates and all Sublicensees
will provide Licensor (and its accountants) with access to all of the relevant
books, records, and related background information required to conduct a review
or audit of the royalties, fees, and payments payable to Licensor under this
Agreement to be verified. Access will be made available: (a) during normal
business hours; (b) in a manner reasonably designed to facilitate the auditing
party’s review or, audit without unreasonable disruption to Licensee’s business;
and (c) no more than once each calendar year during the term of this Agreement
and for a period of […***…] thereafter. Licensee will promptly pay to Licensor
the amount of any underpayment determined by the review or audit, plus accrued
interest. If the review or audit determines that Licensee has underpaid any
payment by […***…] or more, then Licensee will also promptly pay the costs and
expenses of Licensor and accountants in connection with the review or audit.
Without limiting the foregoing, Licensee acknowledges that its books and records
will also be subject to the separate audit right of Licensor’s licensors in
accordance with the terms of the Existing Licenses.

 

 

 




*** Confidential Treatment Requested ***

 

20

--------------------------------------------------------------------------------

 

3.8 Currency, Interest.

 

3.8.1 All dollar amounts referred to in this Agreement are expressed in United
States dollars. All payments to Licensor under this Agreement must be made in
United States dollars.

 

3.8.2 If Licensee receives payment in a currency other than United States
dollars for which a royalty or fee or other payment is owed under this
Agreement, then (a) the payment will be converted into United States dollars at
the conversion rate for the foreign currency as published in the eastern edition
of the Wall Street Journal, N.Y. edition, as of the last business day of the
Calendar Quarter in which the payment was received by Licensee; and (b) the
conversion computation will be documented by Licensee in the applicable report
delivered to Licensor under Section 3.7.

 

3.8.3 All amounts that are not paid by Licensee when due will accrue interest
from the date due until paid at a rate equal to 1.5% per month (or the maximum
allowed by law, if less).

 

3.9 Taxes and Withholding.

 

3.9.1 All payments hereunder will be made free and clear of, and without
deduction or deferment in respect of, and Licensee shall pay and be responsible
for, and shall hold Licensor harmless from and against, any taxes, duties,
levies, fees, or charges, including sales, use, transfer, excise, import, and
value added taxes (including any interest, penalties, or additional amounts
imposed with respect thereto) but excluding withholding taxes to the extent
provided in Section 3.9.2. At the request of Licensee, Licensor will give
Licensee such reasonable assistance, which will include the provision of
documentation as may be required by the relevant tax authority, to enable
Licensee to pay and report and, as applicable, claim exemption from or reduction
of, such tax, duty, levy, fee, or charge.

 

3.9.2 If any payment made by Licensee hereunder becomes subject to withholding
taxes with respect to Licensor’s gross or net income under the laws of any
jurisdiction, Licensee will deduct and withhold the amount of such taxes for the
account of Licensor to the extent required by law and will pay the amounts of
such taxes to the proper governmental authority in a timely manner and promptly
transmit to Licensor appropriate proof of payment of such withholding taxes. At
the request of Licensor, Licensee will give Licensor such reasonable assistance,
which will include the provision of appropriate certificates of such deductions
made together with other supporting documentation as may be required by the
relevant tax authority, to enable Licensor to claim exemption from or reduction
of, or otherwise obtain repayment of, such withholding taxes, and will upon
request provide such additional documentation from time to time as is reasonably
required to confirm the payment of withholding tax.

 

ARTICLE 4: DILIGENCE

 

4.1 Diligence Obligations. Following the exercise of a Commercial Option,
Licensee will use commercially reasonable efforts to develop, commercialize,
market, promote, and sell Licensed Products for each of the Licensed Indications
within the Field. Commercially reasonable efforts means efforts equivalent to
those utilized by […***…]

 

 

 




*** Confidential Treatment Requested ***

 

21

--------------------------------------------------------------------------------

 

[…***…].

 

4.2 Specific Milestones. Without limiting Section 4.1, Licensee will meet the
following milestones for each Licensed Indication with respect to which a
Commercial Option is exercised:

 

Event

 

Date

Filing of an investigational new drug application with the FDA for the proposed
initial clinical trial of a Licensed Product targeting the Licensed Indication

 

[…***…] from the Grant Date for the Licensed Indication

 

Licensee will provide Licensor written notice within […***…] of the
accomplishment of the foregoing milestone. If Licensee fails to meet the
milestone for a particular Licensed Indication within the Field, the date of the
milestone may, at Licensee’s option, be extended for a period of […***…] from
the original deadline date upon a payment to Licensor of […***…] within […***…]
of the original deadline date; provided that Licensee will be entitled only to
[…***…] for each Licensed Indication within the Field, and […***…] extension
will require a separate payment of […***…].

 

[…***…].

 

4.3 Development Plans

 

4.3.1 For each Licensed Indication and corresponding Licensed Product in the
Field, Licensee will prepare and deliver to Licensor a development plan and
budget (each a “Development Plan”). The initial Development Plans for each
Licensed Indication will be delivered within […***…] after the Grant Date for
such Licensed Indication.

 

4.3.2 Each Development Plan will cover the next two years, and will include
future development activities to be undertaken by Licensee, its Affiliates, or
any Sublicensees during the next reporting period under Section 4.4 relating
directly to the Licensed Product, Licensee’s strategy to bring the Licensed
Product to commercialization, and projected timeline for completing the
necessary tasks to accomplish the goals of the strategy.

 

4.3.3 Following receipt by Licensor of each Development Plan, Licensor will
promptly notify Licensee of any comments or requested revisions, and the Parties
will thereupon negotiate any appropriate revisions in good faith.

 

4.4 Reporting. Within […***…] after the first Grant Date and within […***…] of
each December 1 thereafter, Licensee shall provide Licensor with written
progress reports, setting forth in such detail as Licensor may reasonably
request, the progress of the development, evaluation, testing,

 

 

 




*** Confidential Treatment Requested ***

 

22

--------------------------------------------------------------------------------

 

and commercialization of each Licensed Product for each Licensed Indication
pursuant to each Development Plan. Licensee will also notify Licensor within
[…***…] of the First Commercial Sale by Licensee, its Affiliates, or any
Sublicensees of each Licensed Product. Such a report (“Development Progress
Report”), setting forth the current stage of development of Licensed Products,
shall include:

 

4.4.1 Date of Development Progress Report and time covered by such report;

 

4.4.2 Major activities and accomplishments completed by Licensee, its
Affiliates, and any Sublicensees relating directly to the Licensed Product since
the last Development Progress Report;

 

4.4.3 Significant research and development projects relating directly to the
Licensed Product currently being performed by Licensee, its Affiliates, and any
Sublicensees and projected dates of completion;

 

4.4.4 Updates to each Development Plan, including coverage of the next two
years;

 

4.4.5 Projected total development remaining before product launch of each
Licensed Product; and

 

4.4.6 Summary of significant development efforts using the Licensed Technology
being performed by Third Parties, including the nature of the relationship
between Licensee and such Third Parties.

 

4.5 Confidential Information. The Parties agree that Development Progress
Reports shall be deemed Licensee’s Confidential Information; provided that
Licensor may share a copy of such reports with its licensors under the Existing
Licenses.

 

4.6 Improvements. Simultaneously with the Development Progress Report, Licensee
shall deliver a detailed description of any Licensed Back Improvements, if not
previously provided pursuant to Section 2.5.3.

 

ARTICLE 5: CONFIDENTIALITY

 

5.1 Treatment of Confidential Information. Each Party, as a receiving party (a
“Receiving Party”), agrees that it will (a) treat Confidential Information of
the other Party (the “Disclosing Party”) as strictly confidential; (b) not
disclose such Confidential Information to Third Parties without the prior
written consent of the Disclosing Party, except as may be permitted in this
Agreement; provided that any disclosure permitted hereunder be under
confidentiality agreements with provisions at least as stringent as those
contained in this Agreement; and (c) not use such Confidential Information for
purposes other than those authorized expressly in this Agreement. The Receiving
Party agrees to ensure that its employees who have access to Confidential
Information of the other Party are obligated in writing to abide by
confidentiality obligations at least as stringent as those contained under this
Agreement.

 

5.2 Public Announcements. The Parties agree they will release a joint press
release in the form attached hereto as Exhibit E. Except as provided in Section
5.3, any other press releases by either

 

 

 




*** Confidential Treatment Requested ***

 

23

--------------------------------------------------------------------------------

 

Party with respect to the other Party or any other public disclosures concerning
the existence of or terms of this Agreement shall be subject to review and
approval by the other Party. Once the joint press release or any other written
statement is approved for disclosure by both Parties, either Party may make
subsequent public disclosure of the contents of such statement without the
further approval of the other Party.

 

5.3 Authorized Disclosure. Notwithstanding the provisions of Section 5.1 or 5.2,
either Party may disclose Confidential Information or make such a disclosure of
the existence of and/or terms of this Agreement to any […***…]; provided that,
in each case, such recipient of Confidential Information is obligated to keep
such information confidential on terms no less stringent than those set forth in
this Agreement. Furthermore, Licensee agrees that Licensor may share a copy of
this Agreement, reports and notices provided by Licensee to Licensor pursuant to
the terms of this Agreement, and copies of sublicense agreements provided to
Licensor hereunder with any of Licensor’s direct and indirect licensors of the
Licensed Technology. In the event that the Receiving Party receives service of
legal process that purports to compel disclosure of the Disclosing Party’s
Confidential Information or becomes obligated by law to disclose the
Confidential Information of the Disclosing Party or the existence of or terms of
this Agreement to any governmental authority, the Receiving Party shall promptly
notify the Disclosing Party, so that the Disclosing Party may seek an
appropriate protective order or other remedy with respect to narrowing the scope
of such requirement and/or waive compliance by the Receiving Party with the
provisions of this Agreement. The Receiving Party will provide the Disclosing
Party with reasonable assistance in obtaining such protective order or other
remedy. If, in the absence of such protective order or other remedy, the
Receiving Party is nonetheless required by law to disclose the existence of or
terms of this Agreement or other Confidential Information of the Disclosing
Party, the Receiving Party may disclose such Confidential Information without
liability hereunder; provided that the Receiving Party shall furnish only such
portion of the Confidential Information that is legally required to be disclosed
and only to the extent required by law.

 

5.4 Term of Confidentiality. The obligations of this Article 5 shall continue
for a period of […***…] following the expiration or termination of this
Agreement.

 

ARTICLE 6: TERM AND TERMINATION

 

6.1 Term of Agreement.

 

6.1.1 Where at least one Commercial Option is exercised, this Agreement, unless
sooner terminated as provided in this Agreement, expires upon the expiration of
the royalty obligations with respect to all Licensed Products for all Licensed
Indications under all licenses granted under all exercised Commercial Options,
as described in Section 3.4.2. Upon expiration of this Agreement pursuant to
this Section 6.1.1 (but not expiration pursuant to Section 6.1.2 or any early
termination), Licensee’s license to Licensed Know-How under Section 2.1.4 (to
the extent it became effective) will become non-exclusive, perpetual,
irrevocable, royalty-free with respect to the Licensed Know-How owned by
Licensor and will continue with respect to all other Licensed Know-How for so
long as Licensor’s rights continue under the Existing Licenses (subject to
Licensee paying any ongoing amounts due under the Existing Licenses and

 

 

 




*** Confidential Treatment Requested ***

 

24

--------------------------------------------------------------------------------

 

complying with any applicable ongoing obligations under the Existing Licenses);
but, for the avoidance of doubt, such license will remain limited to the
applicable Licensed Indication in the Field under each such license and subject
to the Retained Rights (and, if applicable, the Excluded Rights).

 

6.1.2 Where none of the Commercial Options is exercised in accordance with
Section 2.1, this Agreement, unless sooner terminated as provided in this
Agreement, expires on the expiration of the Election Term. Upon such expiration,
Licensee shall have no further rights under any Commercial Option.

 

6.2 Licensee’s Right to Terminate. Licensee may, upon […***…]’ prior written
notice to Licensor, terminate this Agreement for any reason. In exercising such
termination right, Licensee may terminate this Agreement in its entirety or, if
desired, Licensee may specify in the written notice that this Agreement is
terminating only with respect to one or more of the Licensed Indications within
the Field.

 

6.3 Termination for Breach.

 

6.3.1 Licensor may terminate this Agreement, if Licensee is late in paying to
Licensor royalties, fees, or any other monies due under this Agreement, and
Licensee does not pay Licensor in full within […***…] upon written demand from
Licensor, which termination shall be effective immediately upon the expiration
of such […***…] cure period.

 

6.3.2 Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and does not cure such material breach within […***…]
after written notice of the breach, which termination shall be effective
immediately upon the expiration of such […***…] cure period; provided that, if
termination is by Licensor as a result of Licensee’s materially breaching
Article 4, and if such breach only relates to one Licensed Indication within the
Field, but not all, then Licensor’s termination right shall only be with respect
to such Licensed Indication with respect to which the breach related and not the
remaining Licensed Indications; provided further that, if termination is by
Licensor as a result of Licensee materially breaching Section 3.7.1, such cure
period will be […***…] (in place of […***…]).

 

6.3.3 Notwithstanding the foregoing, if Licensee disputes in good faith that a
payment is due or that such material breach exists, and gives Licensor written
notice of such dispute within […***…], in the case of payment, or […***…], in
the case of a material breach, following Licensee’s receipt of Licensor’s notice
of default, then, Licensor may not terminate this Agreement until the dispute is
resolved in accordance with Section 10.6 (and a payment is found to be due or a
breach found to have occurred); provided that Licensor will be entitled to
terminate this Agreement at the end of the original […***…] or […***…] cure
period, as applicable, without waiting for resolution of the dispute in
accordance with Section 10.6, if the breach by Licensee of this Agreement would
cause Licensor to be in breach of the GSK Agreement or the Penn Agreement.

 

6.4 Termination for Insolvency.

 

6.4.1 Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, if Licensee or any of its Controlling Affiliates experiences
any Trigger Event.

 

 

 




*** Confidential Treatment Requested ***

 

25

--------------------------------------------------------------------------------

 

“Controlling Affiliate” means an Affiliate that directly or indirectly controls
Licensee within the meaning of Section 1.1.

 

6.4.2 Licensee shall include in each sublicense agreement entered into with a
Sublicensee a right of Licensee to terminate such sublicense agreement if such
Sublicensee experiences any Trigger Event; and Licensee shall terminate the
sublicense agreement, effective immediately upon written notice to the
Sublicensee, if the Sublicensee experiences any Trigger Event. In addition, if
the Sublicensee’s experiencing of a Trigger Event gives Licensor’s licensor a
right of termination under the Penn Agreement and such licensor threatens to
terminate the Penn Agreement, then, upon receipt of notice to such effect,
Licensor may terminate this Agreement, effective immediately upon written notice
to Licensee, if the Sublicensee experiences any Trigger Event.

 

6.4.3 For purposes of this Section 6.4, “Trigger Event” means any of the
following: (a) if Licensee, any Controlling Affiliate, or any Sublicensee, as
applicable, (i) becomes insolvent, becomes bankrupt, or generally fails to pay
its debts as such debts become due, (ii) is adjudicated insolvent or bankrupt,
(iii) admits in writing its inability to pay its debts, (iv) suffers the
appointment of a custodian, receiver, or trustee for it or its property and, if
appointed without its consent, is not discharged within […***…], (v) makes an
assignment for the benefit of creditors, or (vi) suffers proceedings being
instituted against it under any law related to bankruptcy, insolvency,
liquidation, or the reorganization, readjustment, or release of debtors and, if
contested by it, not dismissed or stayed within […***…]; (b) the institution or
commencement by Licensee, any Controlling Affiliate, or any Sublicensee, as
applicable, of any proceeding under any law related to bankruptcy, insolvency,
liquidation, or the reorganization, readjustment, or release of debtors; (c) the
entering of any order for relief relating to any of the proceedings described in
Section 6.4.3(a) or (b) above; (d) the calling by Licensee, any Controlling
Affiliate, or any Sublicensee, as applicable, of a meeting of its creditors with
a view to arranging a composition or adjustment of its debts; or (e) the act or
failure to act by Licensee, any Controlling Affiliate, or any Sublicensee, as
applicable, indicating its consent to, approval of, or acquiescence in any of
the proceedings described in Section 6.4.3(b) through (d) above.

 

6.5 Patent Challenge.

 

6.5.1 Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, upon the commencement by Licensee or any of its Affiliates
of a Patent Challenge.

 

6.5.2 Licensee shall include in each sublicense agreement entered into with a
Sublicensee a right of Licensee to terminate such sublicense agreement if such
Sublicensee commences a Patent Challenge; and Licensee shall terminate the
sublicense agreement, effective immediately upon written notice to the
Sublicensee, if the Sublicensee commences a Patent Challenge. In addition, if
the Sublicensee’s commencement of a Patent Challenge gives Licensor’s licensor a
right of termination under the Penn Agreement and such licensor threatens to
terminate the Penn Agreement, then, upon receipt of notice to such effect,
Licensor may terminate this Agreement, effective immediately upon written notice
to Licensee, if the Sublicensee commences a Patent Challenge.

 

 

 

 


*** Confidential Treatment Requested ***

 

26

--------------------------------------------------------------------------------

 

6.5.3 For purposes of this Section 6.5, “Patent Challenge” means any action
against Licensor or the Trustees of the University of Pennsylvania or SmithKline
Beecham Corporation (or their successors under the Existing Licenses), including
an action for declaratory judgment, to declare or render invalid or
unenforceable the Licensed Patents, or any claim thereof.

 

6.6 Effects of Termination. The effect of termination by Licensee pursuant to
Section 6.2, by either Party, as applicable, under Section 6.3, or by Licensor
pursuant to Section 6.4 or 6.5 shall be as follows:

 

6.6.1 The Commercial Options and licenses granted by Licensor hereunder shall
terminate, and Licensee, its Affiliates, and (unless the sublicense agreement is
assigned pursuant to Section 6.6.2) all Sublicensees shall cease to make, have
made, use, import, sell, and offer for sale all Licensed Products and shall
cease to otherwise practice the Licensed Technology; provided that Licensee, its
Affiliates, and Sublicensees shall have the right to continue to sell their
existing inventories of Licensed Products for a period not to exceed […***…]
after the effective date of such termination;

 

6.6.2 If a Commercial Option has been exercised with respect to a Licensed
Indication, Licensee shall assign to Licensor, and Licensor shall accept, any or
all sublicenses with respect to such Licensed Indication granted to Third
Parties to the extent of the rights licensed to Licensee hereunder and
sublicensed to the Sublicensee; provided that (i) prior to such assignment,
Licensee shall advise Licensor whether such Sublicensee is then in full
compliance with all terms and conditions of its sublicense and continues to
perform thereunder, and, if such Sublicensee is not in full compliance or is not
continuing to perform, Licensor may elect not to have such sublicense assigned,
and Licensor will not be required to accept such sublicense; and (ii) following
such assignment, Licensor shall not be liable to such Sublicensee with respect
to any obligations of Licensee to the Sublicensee that are not consistent with,
or not required by, Licensor’s obligations to Licensee under this Agreement; and
all sublicenses not assigned to Licensor shall terminate;

 

6.6.3 If termination is by Licensee pursuant to Section 6.2, or by Licensor
pursuant to Section 6.3, 6.4, or 6.5:

 

 

(a)

Licensee shall grant, and hereby grants (effective only upon any such
termination of this Agreement), to Licensor a non-exclusive, perpetual,
irrevocable, worldwide, […***…], transferable, sublicensable license under any
patentable modifications or improvements (and any intellectual property rights
with respect thereto) developed by Licensee, any Affiliates, or any Sublicensees
during the term of this Agreement, to any vector that is the subject of a claim
within any of the Licensed Patents, for use by Licensor for the research,
development, and commercialization of products in any therapeutic indication;
provided that, if this Agreement is terminated only with respect to a specific
Licensed Indication, the foregoing license granted to Licensor will not apply to
products for use in any Licensed Indication for which, and for so long as, the
license granted under Section 2.1.4 continues or any indication for which, and
for so long as, a license has

 

 

 




*** Confidential Treatment Requested ***

 

27

--------------------------------------------------------------------------------

 

been granted (and continues to be in effect) under the 2013 License Agreement;

 

 

(b)

Licensee shall grant, and hereby grants (effective only upon any such
termination of this Agreement), to Licensor an exclusive (even as to Licensee),
worldwide, […***…], transferable, perpetual license, with the right to grant
sublicenses, under the Licensee Technology to make, have made, use, import,
sell, and offer for sale Licensed Products, solely in the Field (or, if this
Agreement is terminated only with respect to a specific Licensed Indication,
such Licensed Indication in the Field). For this purpose, the “Licensee
Technology” means Licensee’s patents, Know-How, and other intellectual property
that are improvements or modifications to or that are based on or derived in
whole or in part from or that otherwise relate to any Licensed Technology to the
extent such patents, Know-How, or other intellectual property pertains to (i) a
recombinant adeno-associated virus vector or (ii) any expression construct
provided by Licensor to Licensee as part of the Licensed Technology. To
effectuate such license, upon any such termination of this Agreement, Licensee
will promptly disclose to Licensor all Licensee Technology not already known to
Licensor with respect to the Field or, if applicable, the Licensed Indication;
and

 

 

(c)

Licensee will transfer to Licensor ownership of any regulatory approvals then in
Licensee’s, its Affiliate’s, or any Sublicensee’s (to the extent the sublicense
is not assigned pursuant to Section 6.6.2) name related to Licensed Products
containing any expression construct provided by Licensor to Licensee as part of
the Licensed Technology and notify the appropriate regulatory authorities and
take any other action reasonably necessary to effect such transfer of ownership.
If ownership of any such regulatory approval cannot be transferred to Licensor
in any country, Licensee hereby grants (effective only upon any such termination
of this Agreement) to Licensor a permanent, exclusive (even as to Licensee), and
irrevocable right of access and reference to such regulatory approvals for
Licensed Products containing any expression construct provided by Licensor to
Licensee as part of the Licensed Technology in such country in the Field.

 

6.6.4 […***…];

 

6.6.5 Licensee shall pay all monies then-owed to Licensor under this Agreement;
and

 

*** Confidential Treatment Requested ***

 

28

--------------------------------------------------------------------------------

 

6.6.6 Each Receiving Party shall, at the other Party’s request, return all
Confidential Information of the Disclosing Party. Notwithstanding the foregoing,
one copy may be kept by either Party for a record of that Party’s obligations.

 

If termination is only with respect to a particular Licensed Indication for
which Licensee exercised its Commercial Option, but not all Licensed
Indications, then the provisions of this Section 6.6 shall only apply with
respect to the terminated Licensed Indication(s), and this Agreement shall
continue with respect to the non-terminated Licensed Indication(s).

 

6.7 Effects of Expiration Pursuant to Section 6.1.2. In the event of expiration
pursuant to Section 6.1.2, each Receiving Party shall, at the other Party’s
request, return all Confidential Information of the Disclosing Party.
Notwithstanding the foregoing, one copy may be kept by either Party for a record
of that Party’s obligations.

 

6.8 Survival. Licensee’s obligation to pay all monies due and owed to Licensor
under this Agreement which have matured as of the effective date of termination
or expiration shall survive the termination or expiration of this Agreement. In
addition, the provisions of Section 2.2 (Retained Rights), 2.3 (Government
Rights), 2.5 (Licensee’s Improvements), 3.6 (if this Agreement expires and there
are any continuing obligations under the Existing Licenses applicable to
Licensee’s continuing activities following expiration), Article 3
(Consideration) (with respect to any final reports or to the extent any amounts
are due but unpaid), Section 3.7 (Reports and Records), Section 3.9 (Taxes and
Withholding), Article 5 (Confidentiality), Article 6 (Term and Termination)
except for Section 6.5, Section 8.3 (Disclaimer of Warranties, Damages), Section
8.4 (Indemnification), Section 8.5 (Insurance), Article 9 (Use of Name), and
Article 10 (Additional Provisions) shall survive such termination or expiration
of this Agreement in accordance with their respective terms.

 

ARTICLE 7: PATENT MAINTENANCE; PATENT INFRINGEMENT

 

7.1 Prosecution of Licensed Patents. As between Licensor and Licensee, the
Parties agree as follows:

 

7.1.1 Licensor shall have the sole right, but not the obligation, to Prosecute
patent applications and issued patents within Licensed Patents, in Licensor’s
sole discretion and at its own expense. Subject to Section 7.1.3, following the
first Grant Date under this Agreement, Licensor shall provide Licensee with a
reasonable opportunity to review and provide comments in connection with the
Prosecution of the Licensed Patents; and Licensor shall keep Licensee reasonably
informed as to all material developments with respect to such Licensed Patents
and shall supply to Licensee copies of material communications received and
filed in connection with the Prosecution of such Licensed Patents.

 

7.1.2 Nothing in this Agreement obligates Licensor to continue to Prosecute any
patent applications or issued patents, and Licensee acknowledges that Licensor
shall have no obligation to undertake any inter-party proceedings, such as
oppositions or interferences, or to undertake any re-examination or re-issue
proceedings, in either case, with respect to the Licensed Patents.

 

7.1.3 Licensee acknowledges that the Trustees of the University of Pennsylvania
controls Prosecution of the Licensed Patents, with Licensor having certain
rights to review.

 

 

 




*** Confidential Treatment Requested ***

 

29

--------------------------------------------------------------------------------

 

Licensee acknowledges and agrees that (a) the rights and obligations under this
Section 7.1 are subject to the rights of Licensor’s licensors under the Existing
Licenses, and (b) Licensor’s obligations under this Agreement only apply to the
extent of Licensor’s rights with respect to participation in Prosecuting the
Licensed Patents under the Existing Licenses.

 

7.2 Infringement Actions Against Third Parties.

 

7.2.1 Licensee is responsible for notifying Licensor promptly of any
infringement of Licensed Patents (other than Retained Rights or, if applicable,
Excluded Rights) that may come to Licensee’s attention. Licensee and Licensor
shall consult one another in a timely manner concerning any appropriate response
to the infringement.

 

7.2.2 As between Licensor and Licensee, […***…] shall have the first right, but
not the obligation, to prosecute any such infringement […***…]. In any action to
enforce any of the Licensed Patents, […***…], at the request and expense of
[…***…], shall cooperate to the fullest extent reasonably possible, including in
the event that, if […***…] is unable to initiate or prosecute such action solely
in its own name, […***…] shall join such action voluntarily and shall execute
all documents necessary to initiate litigation to prosecute, maintain, and
settle such action.

 

7.2.3 Following the first Grant Date under this Agreement, if […***…] elects not
to pursue any infringement of a Licensed Patent, then, to the extent that a
Licensed Product is covered by any such Licensed Patent and such Licensed Patent
is being infringed by another product […***…] (such infringement, the “[…***…]
Infringement”), […***…] shall have the second right, but not the obligation, to
prosecute such […***…] Infringement with respect to such other product […***…],
at […***…] own expense. In any such action to enforce any of the Licensed
Patents, […***…], at the request and expense of […***…], shall cooperate to the
fullest extent reasonably possible, including in the event that, if […***…] is
unable to initiate or prosecute such action solely in its own name, […***…]
shall join such action voluntarily and shall execute all documents necessary to
initiate litigation to prosecute and maintain such action. In prosecuting any
such […***…] Infringement, […***…] (a) shall not take any actions that would be
detrimental to the Licensed Patents and […***…] rights with respect thereto
[…***…] […***…] and (b) shall not settle any such Competitive Infringement
without the prior consent of Licensor.

 

7.2.4 Any recovery of damages by Licensor for any infringement prior to any
Grant Date shall be […***…]. After the first Grant Date under this Agreement,
(a) any recovery of damages by […***…] for any infringement other than a […***…]
Infringement shall be […***…]; and (b) any recovery of damages by the Party
undertaking enforcement or defense of a suit for […***…] Infringement shall be
applied, as between Licensor and Licensee but subject to the obligations to
Licensor’s licensors under the Existing Licenses, first to reimburse each such
Party for costs and expenses (including reasonable attorneys’ fees and costs)
incurred by such Party in connection with such suit, and the balance remaining,
if any, from any such recovery shall be […***…].

 

7.2.5 Licensee acknowledges and agrees that (a) the rights and obligations under
this Section 7.2 are subject to the rights of Licensor’s licensors under the
Existing Licenses

 

 

 




*** Confidential Treatment Requested ***

 

30

--------------------------------------------------------------------------------

 

(including any consent or approval rights or rights to control or participate in
any enforcement actions); and (b) Licensor’s obligations under this Agreement
only apply to the extent that Licensor has any rights with respect to enforcing
the Licensed Patents under the Existing Licenses. Furthermore, Licensee
acknowledges the following:

 

7.2.5.1 All monies recovered upon the final judgment or settlement of any action
with respect to […***…] Infringement will also need to be allocated to
Licensor’s licensors under the Existing Licenses (a) to reimburse the costs and
expenses (including reasonable attorneys’ fees and costs) of such licensors, (b)
to take into account the royalties payable to such licensors; and (c) to take
into account the relative extent of such licensors’ financial participation in
such action, if applicable.

 

7.2.5.2 Licensor’s licensors under the Existing Licenses retain the continuing
right to intervene at their own expense and join Licensor or Licensee in any
claim or suit for infringement of the Licensed Patents.

 

7.2.5.3 In any infringement of the Licensed Patents prosecuted by Licensors’
licensors under the Existing Licenses, all financial recoveries will be […***…].

 

7.2.5.4 In any infringement of the Licensed Patents prosecuted by Licensor’s
licensors under the Existing Licenses, […***…] agrees, at the request and
expense of such licensors, to cooperate to the fullest extent reasonably
possible, to the same extent as though […***…] were prosecuting such suit (as
provided in this Section 7.2, including Section 7.2.2).

 

7.2.5.5 The written consent of […***…] under the […***…] will be required (a)
for any decision that would have a materially adverse effect on the validity,
scope of patent claims, or enforceability of the Licensed Patents and (b) for
any settlement or compromise of any infringement suit that would impose any
obligations or restrictions on any of […***…], or grants any rights to the
Licensed Patents other than rights that […***…].

 

7.3 Defense of Infringement Claims.

 

7.3.1 In the event Licensee or Licensor becomes aware that Licensee’s or any of
its Affiliates’ or any Sublicensees’ practice of the Licensed Patents is the
subject of a claim for patent infringement by a Third Party, that Party shall
promptly notify the other, and the Parties shall consider the claim and the most
appropriate action to take. Licensee shall cause each of its Affiliates and each
Sublicensee to notify Licensee promptly in the event such entity becomes aware
that its practice of the Licensed Patents is the subject of a claim of patent
infringement by another.

 

7.3.2 To the extent Licensor takes any action, Licensor (or its licensors under
the Existing Licenses) shall have the right to require Licensee’s reasonable
cooperation in any such suit, upon written notice to Licensee; and Licensee
shall have the obligation to participate upon Licensor’s request, in which
event, […***…]. Without Licensor’s prior written permission, Licensee must not
settle or compromise any such

 

 

 




*** Confidential Treatment Requested ***

 

31

--------------------------------------------------------------------------------

 

suit in a manner that imposes any material obligations or restrictions on
Licensor or any of its licensors under the Existing Licenses or grants any
rights to the Licensed Patents other than rights that Licensee has the right to
grant under this Agreement.

 

ARTICLE 8: WARRANTIES; INDEMNIFICATION

 

8.1 Warranty by Licensor. Licensor represents and warrants to Licensee as of the
Execution Date:

 

8.1.1 Licensor has the right, power, and authority to enter into this Agreement
and to grant to Licensee the rights specified in this Agreement;

 

8.1.2 This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

 

8.1.3 There are no actions, suits, proceedings, or arbitrations pending or, to
Licensor’s knowledge, threatened against Licensor relating to the Licensed
Technology that would impact activities under this Agreement;

 

8.1.4 Licensor has provided to Licensee true, correct, and complete copies of
the Existing Licenses;

 

8.1.5 To Licensor’s knowledge, the Licensed Patents are solely owned by the
Trustees of the University of Pennsylvania;

 

8.1.6 Licensor has not received any written notice from any of its licensors
under the Existing Licenses informing Licensor that there are any actions,
suits, proceedings, or arbitrations pending against such licensors relating to
the Licensed Patents that would impact activities under this Agreement; and

 

8.1.7 To Licensor’s knowledge, the Existing Licenses are in full force and
effect and Licensor is not in breach of any provisions thereof.

 

8.2 Warranty by Licensee. Licensee represents and warrants to Licensor as of the
Execution Date that:

 

8.2.1 Licensee has the right, power, and authority to enter into this Agreement
and to grant the rights granted by it hereunder;

 

8.2.2 This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

 

8.2.3 Licensee has the ability and the resources, including financial resources,
necessary to carry out its obligations under this Agreement; and

 

8.2.4 There are no actions, suits, proceedings, or arbitrations pending or, to
Licensee’s knowledge, threatened against Licensee that would impact activities
under this Agreement.

 

 

 




*** Confidential Treatment Requested ***

 

32

--------------------------------------------------------------------------------

 

8.3 Disclaimer of Warranties, Damages. EXCEPT AS SET FORTH IN SECTIONS 8.1 AND
8.2, THE LICENSED TECHNOLOGY, LICENSED PRODUCTS, AND ALL RIGHTS LICENSED BY
EITHER PARTY TO THE OTHER UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS,
AND NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, EXCEPT AS SET
FORTH IN SECTIONS 8.1 AND 8.2, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, AND HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED REPRESENTATIONS AND
WARRANTIES, (i) OF COMMERCIAL UTILITY, ACCURACY, COMPLETENESS, PERFORMANCE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR ENFORCEABILITY OF
ANY RIGHTS LICENSED BY EITHER PARTY TO THE OTHER, AND PROFITABILITY; OR (ii)
THAT THE USE OF ANY RIGHTS GRANTED BY EITHER PARTY TO THE OTHER, INCLUDING ANY
PRODUCTS RESULTING THEREFROM, WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK, OR OTHER PROPRIETARY RIGHTS OF THIRD PARTIES. EXCEPT AS SET FORTH IN
THIS AGREEMENT, NEITHER PARTY OR ANY OF SUCH PARTY’S DIRECT OR INDIRECT
LICENSORS SHALL BE LIABLE TO THE OTHER PARTY, ITS SUCCESSORS OR ASSIGNS, OR ANY
SUBLICENSEES OF EITHER PARTY, OR ANY THIRD PARTY WITH RESPECT TO: (a) ANY CLAIM
ARISING FROM USE OF ANY OR ALL RIGHTS LICENSED UNDER THIS AGREEMENT OR FROM THE
DEVELOPMENT, TESTING, MANUFACTURE, USE, OR SALE OF PRODUCTS ARISING THEREFROM;
OR (b) ANY CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ANY ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT OR THE
EXERCISE OF RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING
IN THIS SECTION 8.3 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 8.4 OR TO LIMIT A PARTY’S LIABILITY
FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER ARTICLE 5.

 

8.4 Indemnification.

 

8.4.1 By Licensee. Licensee shall defend, indemnify, and hold harmless Licensor,
its Affiliates, sublicensees, the licensors under the Existing Licenses, and
their respective shareholders, members, partners, officers, trustees, faculty,
students, contractors, agents, and employees (individually, a “Licensor
Indemnified Party” and, collectively, the “Licensor Indemnified Parties”) from
and against any and all Third Party liability, loss, damage, action, claim, fee,
cost, or expense (including attorneys’ fees) (individually, a “Third Party
Liability” and, collectively, the “Third Party Liabilities”) suffered or
incurred by the Licensor Indemnified Parties from claims of such Third Parties
that result from or arise out of: […***…]; provided, however, that Licensee
shall not be liable for claims based

 

 

 




*** Confidential Treatment Requested ***

 

33

--------------------------------------------------------------------------------

 

on any breach by Licensor of the representations, warranties, or obligations of
this Agreement or the gross negligence or intentional misconduct of any of the
Licensor Indemnified Parties. Without limiting the foregoing, Licensee must
defend, indemnify, and hold harmless the Licensor Indemnified Parties from and
against any Third Party Liabilities resulting from:

 

 

(a)

any […***…] or other claim of any kind related to the […***…] by a Third Party
of a […***…] by Licensee, its Affiliates, any Sublicensees, their respective
assignees, or vendors;

 

 

(b)

any claim by a Third Party that the […***…]; and

 

 

(c)

[…***…] conducted by or on behalf of Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors relating to the Licensed Technology or
Licensed Products, including any claim by or on behalf of a […***…].

 

8.4.2 By Licensor. Licensor shall defend, indemnify, and hold harmless Licensee,
its Affiliates and Sublicensees and their respective shareholders, members,
partners, officers, trustees, contractors, agents, and employees (individually,
a “Licensee Indemnified Party” and, collectively, the “Licensee Indemnified
Parties”) from and against any and all Third Party Liabilities suffered or
incurred by the Licensee Indemnified Parties from claims of such Third Parties
that result from or arise out of: […***…]; provided, however, that Licensor
shall not be liable for claims based on any breach by Licensee of the
representations, warranties, or obligations of this Agreement or the gross
negligence or intentional misconduct of any of the Licensor Indemnified Parties.

 

8.4.3 Indemnification Procedure. Each Party, as an indemnifying party (an
“Indemnifying Party”), shall not be permitted to settle or compromise any claim
or action giving rise to Third Party Liabilities in a manner (i) that imposes
any restrictions or obligations on the indemnified party (an “Indemnified
Party”) or, if Licensee is the Indemnifying Party, on Licensor’s licensors under
the Existing Licenses, without the other Party’s prior written consent, (ii) if
Licensee is the Indemnifying Party, that grants any rights to the Licensed
Technology or Licensed Products other than those Licensee has the right to grant
under this Agreement without Licensor’s prior written consent, or (iii) if
Licensor is the Indemnifying Party, that grants any rights that are inconsistent
with those granted to Licensee under this Agreement without Licensee’s prior
written consent. The Indemnifying Party shall be permitted to control any

 

 

 




*** Confidential Treatment Requested ***

 

34

--------------------------------------------------------------------------------

 

litigation or potential litigation involving the defense of any claim subject to
indemnification pursuant to this Section 8.4, including the selection of
counsel, with the reasonable approval of the Indemnified Party. If an
Indemnifying Party fails or declines to assume the defense of any such claim or
action within […***…] after notice thereof, the Indemnified Party may assume the
defense of such claim or action at the cost and risk of the Indemnifying Party,
and any Third Party Liabilities related thereto shall be conclusively deemed a
Third Party Liability of the Indemnifying Party. The indemnification rights of a
Indemnified Party contained in this Agreement are in addition to all other
rights which such Indemnified Party may have at law or in equity or otherwise.
The Indemnifying Party will pay directly all Third Party Liabilities incurred
for defense or negotiation of any claim hereunder or will reimburse the
Indemnified Party for all documented Third Party Liabilities incident to the
defense or negotiation of any such claim within […***…] after the Indemnifying
Party’s receipt of invoices for such fees, expenses, and charges.

 

8.5 Insurance. Within […***…] of the Execution Date, Licensee will procure and
maintain insurance policies for the following coverages with respect to product
liability, personal injury, bodily injury, and property damage arising out of
Licensee’s (and its Affiliates’ and any Sublicensees’) performance under this
Agreement: (a) during the term of this Agreement, comprehensive general
liability, including broad form and contractual liability, in a minimum amount
of […***…] combined single limit per occurrence (or claim) and in the aggregate
annually; (b) prior to the commencement of clinical trials involving Licensed
Products and thereafter for a period of not less than […***…] (or such longer
period as Licensee is required by applicable law to continue to monitor the
participants in the clinical trial), clinical trials coverage in amounts that
are reasonable and customary in the U.S. pharmaceutical industry, subject always
to a minimum limit of […***…] combined single limit per occurrence (or claim)
and in the aggregate annually; and (c) from […***…] of a Licensed Product until
[…***…] after the last sale of a Licensed Product, product liability coverage,
in amounts that are reasonable and customary in the U.S. pharmaceutical
industry, subject always to a minimum limit of […***…] combined single limit per
occurrence (or claim) and in the aggregate annually. Licensee acknowledges that
Licensor’s licensors under the Existing Licenses may review periodically the
adequacy of the minimum amounts of insurance for each coverage required by the
Existing Licenses, and Licensor reserves the right to require Licensee to adjust
the limits set forth in this Section 8.5 to conform to any adjustments made by
Licensor’s licensors under the Existing Licenses. The required minimum amounts
of insurance do not constitute a limitation on Licensee’s liability or
indemnification obligations to the Licensor Indemnified Parties under this
Agreement. The policies of insurance required by this Section 8.5 will be issued
by an insurance carrier with an A.M. best rating of […***…] or better and will
name Licensor as an additional insured with respect to Licensee’s performance
(and its Affiliates’ and any Sublicensees’) under this Agreement. Licensee will
provide Licensor with insurance certificates evidencing the required coverage
within […***…] after the Execution Date and the commencement of each policy
period and any renewal periods. Each certificate will provide that the insurance
carrier will notify Licensor in writing at least […***…] prior to the
cancellation or material change in coverage. Licensee will cause all
Sublicensees to comply with the terms of this Section 8.5 to the same extent as
Licensee; provided that, with Licensor’s prior written consent, a Sublicensee
may self-insure all or parts of the limits described above.

 

 

 




*** Confidential Treatment Requested ***

 

35

--------------------------------------------------------------------------------

 

ARTICLE 9: USE OF NAME

 

Licensee, its Affiliates, any Sublicensees, and all of its and their employees
and agents must not use Licensor’s, the Trustees of the University of
Pennsylvania’s, or SmithKline Beecham Corporation’s name, seal, logo, trademark,
or service mark (or any adaptation thereof) or the name, seal, logo, trademark,
or service mark (or any adaptation thereof) of any of such entities’
representative, school, organization, employee, or student in any way without
the prior written consent of Licensor or such entity, as applicable; provided,
however that Licensee may acknowledge the existence and general nature of this
Agreement.

 

ARTICLE 10: ADDITIONAL PROVISIONS

 

10.1 Relationship. Nothing in this Agreement shall be deemed to establish a
relationship of principal and agent between Licensee and Licensor, nor any of
their agents or employees for any purpose whatsoever, nor shall this Agreement
be construed as creating any other form of legal association or arrangement
which would impose liability upon one Party for the act or failure to act of the
other Party.

 

10.2 Assignment. The rights and obligations of Licensee and Licensor hereunder
shall inure to the benefit of, and shall be binding upon, their respective
permitted successors and assigns. Licensee may not assign this Agreement or any
of its rights or obligations under this Agreement without the prior written
consent of Licensor; provided, however, that Licensee may assign this Agreement,
without Licensor’s prior written consent, pursuant to a merger or sale of all or
substantially all of the assets to which this Agreement relates; provided that,
as part of any permitted assignment, (a) Licensee provides Licensor with notice
of such assignment at least five business days prior to the effectiveness of
such assignment, and (b) Licensee requires any such assignee to agree in writing
to be legally bound by this Agreement to the same extent as Licensee and
provides Licensor with a copy of such assignee undertaking. In addition,
Licensee will provide Licensor with notice of any change of control (i.e., the
acquisition by a person or group of “control” of Licensee, as defined in Section
1.1) of Licensee at least five business days prior to the effectiveness of such
change of control. Licensor may assign this Agreement and its rights and
obligations without the consent of Licensee. No assignment shall relieve the
assigning Party of responsibility for the performance of any accrued obligations
which it has prior to such assignment. Any attempted assignment by Licensee in
violation of this Section 10.2 shall be null and void and of no legal effect.

 

10.3 Waiver. A waiver by either Party of a breach of any provision of this
Agreement will not constitute a waiver of any subsequent breach of that
provision or a waiver of any breach of any other provision of this Agreement.

 

10.4 Notices. Notices, payments, statements, reports, and other communications
under this Agreement shall be in writing and shall be deemed to have been
received as of the date received if sent by public courier (e.g., Federal
Express), by Express Mail, receipt requested, or by facsimile (with a copy of
such facsimile also sent by one of the other methods of delivery) and addressed
as follows:

 

 

 






*** Confidential Treatment Requested ***

 

36

--------------------------------------------------------------------------------

 

If for Licensor:

with a copy to:

 

 

REGENXBIO Inc.

REGENXBIO Inc.

1701 Pennsylvania Avenue, NW

Suite 900

1701 Pennsylvania Avenue, NW

Suite 900

Washington, DC 20006

Washington, DC 20006

USA

USA

Attn: Chief Executive Officer

Attn: General Counsel

Telephone: 202-785-7438

Telephone: 202-785-7438

Facsimile: 202-785-7439

Facsimile: 202-785-7439

 

 

If for Licensee:

 

 

 

Dimension Therapeutics, Inc.

 

840 Memorial Drive, 4th Floor

 

Cambridge, MA 02139

 

USA

 

Attn: President and CEO

 

Telephone: 617-231-2403

 

Facsimile: 617-231-2425

 

 

Either Party may change its official address upon written notice to the other
Party.

 

General communications required under this Agreement (including notices under
Sections 2.1, 2.4.2, 2.5.3, 2.6, 2.7.1, 3.6.2, 3.7, 4.2, 4.3, 4.4, 4.6, 7.1,
7.2, 7.3, 8.5, and 10.2 and notices of changes of address under this Section
10.4) may be sent by any of the means outlined in the first sentence of this
Section 10.4 or a copy of the notice letter may be sent by electronic mail
(without the requirement of a copy being sent by another means; provided that
the receiving Party has confirmed receipt of such electronic mail); however,
communications related to termination of the Penn Agreement, requests for
disclosures of Confidential Information, breaches or termination of this
Agreement, indemnification, and dispute resolution (including notices under
Sections 2.8, 5.3, 6.2, 6.3, 6.4, 6.5, 8.4, and 10.6) must be sent by one of the
means outlined in the first sentence of this Section 10.4.

 

10.5 Applicable Law. This Agreement shall be construed and governed in
accordance with the laws of the State of New York, without giving effect to
conflict of law provisions that may require the application of the laws of
another jurisdiction. Subject to Section 10.6, the Parties hereby submit to the
exclusive jurisdiction of and venue in the courts located in the State of New
York with respect to any and all disputes concerning the subject of this
Agreement.

 

10.6 Dispute Resolution. In the event of any controversy or claim arising out of
or relating to this Agreement, the Parties shall first attempt to resolve such
controversy or claim through good faith negotiations between senior executives
of each Party with authority to resolve the dispute for a period of not less
than […***…] following notification of such controversy or claim to the other
Party. If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be
resolved by binding arbitration administered by the

 

 

 

*** Confidential Treatment Requested ***

 

37

--------------------------------------------------------------------------------

 

American Arbitration Association (“AAA”) in accordance with the Commercial
Arbitration Rules of the AAA in effect on the date of commencement of the
arbitration, subject to the provisions of this Section 10.6. The arbitration
shall be conducted as follows:

 

10.6.1 The arbitration shall be conducted by three arbitrators, each of whom by
training, education, or experience has knowledge of the research, development,
and commercialization of biological therapeutic products in the United States.
The arbitration shall be conducted in English and held in New York, New York.

 

10.6.2 In its demand for arbitration, the Party initiating the arbitration shall
provide a statement setting forth the nature of the dispute, the names and
addresses of all other parties, an estimate of the amount involved (if any), the
remedy sought, otherwise specifying the issue to be resolved, and appointing one
neutral arbitrator. In an answering statement to be filed by the responding
Party within […***…] after confirmation of the notice of filing of the demand is
sent by the AAA, the responding Party shall appoint one neutral arbitrator.
Within […***…] from the date on which the responding Party appoints its neutral
arbitrator, the first two arbitrators shall appoint a chairperson.

 

10.6.3 If a Party fails to make the appointment of an arbitrator as provided in
Section 10.6.2, the AAA shall make the appointment. If the appointed arbitrators
fail to appoint a chairperson within the time specified in Section 10.6.2 and
there is no agreed extension of time, the AAA shall appoint the chairperson.

 

10.6.4 The arbitrators will render their award in writing and, unless all
Parties agree otherwise, will include an explanation in reasonable detail of the
reasons for their award. Judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof, including in the courts
described in Section 10.5. The arbitrators will have the authority to grant
injunctive relief and other specific performance; provided that the arbitrators
will have no authority to award damages in contravention of this Agreement, and
each Party irrevocably waives any claim to such damages in contravention of this
Agreement. The arbitrators will, in rendering their decision, apply the
substantive law of the State of New York, without giving effect to conflict of
law provisions that may require the application of the laws of another
jurisdiction. The decision and award rendered by the arbitrators will be final
and non-appealable (except for an alleged act of corruption or fraud on the part
of the arbitrator).

 

10.6.5 The Parties shall use their reasonable efforts to conduct all dispute
resolution procedures under this Agreement as expeditiously, efficiently, and
cost-effectively as possible.

 

10.6.6 All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration will be borne equally by the
Parties unless the Parties agree otherwise or unless the arbitrators in the
award assess such expenses against one of the Parties or allocate such expenses
other than equally between the Parties. Each of the Parties will bear its own
counsel fees and the expenses of its witnesses except to the extent otherwise
provided in this Agreement or by applicable law.

 

10.6.7 Compliance with this Section 10.6 is a condition precedent to seeking
relief in any court or tribunal in respect of a dispute, but nothing in this
Section 10.6 will prevent a Party

 

 

 




*** Confidential Treatment Requested ***

 

38

--------------------------------------------------------------------------------

 

from seeking equitable or other interlocutory relief in the courts of
appropriate jurisdiction, pending the arbitrators’ determination of the merits
of the controversy, if applicable to protect the confidential information,
property, or other rights of that Party or to otherwise prevent irreparable harm
that may be caused by the other Party’s actual or threatened breach of this
Agreement.

 

10.7 No Discrimination. Licensee, its Affiliates, and any Sublicensees, in their
respective activities under this Agreement, shall not discriminate against any
employee or applicant for employment because of race, color, sex, sexual, or
affectional preference, age, religion, national, or ethnic origin, handicap, or
because he or she is a disabled veteran or a veteran (including a veteran of the
Vietnam Era).

 

10.8 Compliance with Law. Licensee (and its Affiliates’ and any Sublicensees’)
must comply with all prevailing laws, rules, and regulations that apply to its
activities or obligations under this Agreement. Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities, articles, and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979 and that Licensee’s obligations are contingent upon compliance with
applicable United States export laws and regulations. The transfer of certain
technical data and commodities may require a license from the cognizant agency
of the United States Government and/or written assurances by Licensee that
Licensee shall not export data or commodities to certain foreign countries
without prior approval of such agency. Licensor neither represents that a
license is not required nor that, if required, it will issue.

 

10.9 Entire Agreement. This Agreement embodies the entire understanding between
the Parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral, including the provisions
of Section 6.16 and Exhibit B of the Series A SPA; provided that this Agreement
does not supersede any other confidentiality agreements or obligations between
the Parties, and, for the avoidance of doubt, this Agreement does not supersede
the 2013 License Agreement. For clarity, the rights and obligations of the
Parties under this Agreement are separate from and in addition to those under
the 2013 License Agreement, and nothing in this Agreement shall be construed as
modifying or restricting the rights of either Party under the 2013 License
Agreement. This Agreement may not be varied except by a written document signed
by duly authorized representatives of both Parties.

 

10.10 Marking. Licensee, its Affiliates, and any Sublicensees shall mark any
Licensed Product (or their containers or labels) made, sold, or otherwise
distributed by it or them with any notice of patent rights necessary or
desirable under applicable law to enable the Licensed Patents to be enforced to
their full extent in any country where Licensed Products are made, used, sold,
offered for sale, or imported.

 

10.11 Severability and Reformation. If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, then such
invalid or unenforceable provision will be automatically revised to be a valid
or enforceable provision that comes as close as permitted by law to the Parties’
original intent; provided that, if the Parties cannot agree upon such valid or
enforceable provision, the remaining provisions of this Agreement will remain in
full

 

 

 




*** Confidential Treatment Requested ***

 

39

--------------------------------------------------------------------------------

 

force and effect, unless the invalid or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid or
unenforceable provisions.

 

10.12 Further Assurances. Each Party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.

 

10.13 Interpretation; Construction. The captions to the several Articles and
Sections of this Agreement are included only for convenience of reference and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement. In this Agreement, unless the context requires
otherwise, (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) references to the singular shall
include the plural and vice versa; (c) references to masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (d) the words “herein”
or “hereunder” relate to this Agreement; (e) “or” is disjunctive but not
necessarily exclusive; (f) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; (g) all references to “dollars” or “$”
herein shall mean U.S. Dollars; (h) unless otherwise provided, all reference to
Sections and exhibits in this Agreement are to Sections and exhibits of and in
this Agreement; and (i) whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless business days are specified. Business
days shall mean a day on which banking institutions in Washington, D.C. are open
for business. Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

 

10.14 Cumulative Rights and Remedies. The rights and remedies provided in this
Agreement and all other rights and remedies available to either Party at law or
in equity are, to the extent permitted by law, cumulative and not exclusive of
any other right or remedy now or hereafter available at law or in equity.
Neither asserting a right nor employing a remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy, nor shall the
failure to assert any right or remedy constitute a waiver of that right or
remedy.

 

10.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

*** Confidential Treatment Requested ***

 

40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Option and License Agreement to be executed by their duly authorized
representatives.

 

REGENXBIO INC.

 

DIMENSION THERAPEUTICS, INC.

 

 

 

By:

/s/ Kenneth Mills

 

By:

/s/ Annalisa Jenkins

Name:

Kenneth Mills

 

Name:

Annalisa Jenkins

Title:

President & CEO

 

Title:

CEO Dimension

 




 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit A

Licensed Patents

 

App #

 

Title

 

Inventors

 

Nos.

 

Penn Docket #

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 

[…***…]

 




 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit B

Licensed Know-How

[To be completed pursuant to Section 2.1.3.4]

 




 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit C

Muscular Dystrophies

 

Duchenne Muscular Dystrophy (DMD) (Also known as Pseudohypertrophic)

 

Becker Muscular Dystrophy (BMD)

 

Emery-Dreifuss Muscular Dystrophy (EDMD)

 

Limb-Girdle Muscular Dystrophy (LGMD)

 

Facioscapulohumeral Muscular Dystrophy {FSH or FSHD) (Also known as
Landouzy-Dejerine)

 

Myotonic Dystrophy (MMD) (Also known as DM or Steinert Disease)

 

Oculopharyngeal Muscular Dystrophy (OPMD)

 

Distal Muscular Dystrophy (DD) (Miyoshi)

 

Congenital Muscular Dystrophy (CMD)

 

 




 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit D

Licensed Indications

 

Licensed Indication

 

Grant Date

 

Excluded Rights

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit E

Press Release

 




 

*** Confidential Treatment Requested ***

--------------------------------------------------------------------------------

 

Exhibit F

Additional Licensor Representation and Warranty

 

Except as provided in the Availability Notice, Licensor represents and warrants
as of the Grant Date for the applicable Licensed Indication that: to Licensor’s
knowledge, with respect to the license granted under Section 2.1.4 for such
Licensed Indication, Licensor does not Control (through ownership or Control
pursuant to the Existing Licenses) any patent or patent application (other than
the Licensed Patents set forth on Exhibit A) as of the Effective Date that would
necessarily be infringed by Licensee’s practice of the Licensed Patents set
forth on Exhibit A in connection with using, importing selling, and offering for
sale of adeno-associated virus vectors claimed in such Licensed Patents for such
Licensed Indication. If it is determined, in accordance with the procedure of
this Exhibit F, that Licensor Controls (through ownership or Control pursuant to
the Existing Licenses) a patent or patent application (other than the Licensed
Patents) as of the Effective Date that would necessarily be infringed by
Licensee’s practice of the Licensed Patents set forth on Exhibit A in connection
with using, importing selling, and offering for sale of adeno-associated virus
vectors claimed in such Licensed Patents for such Licensed Indication, then
Licensor shall include the applicable patent or patent application as a
“Licensed Patent” hereunder with respect to such Licensed Indication but solely
to the extent of the claim(s) that would necessarily be infringed by such
practice of such Licensed Patents by Licensee, which inclusion shall be
Licensee’s sole remedy.

At any time after the Grant Date for such Licensed Indication and during the
term of this Agreement for such Licensed Indication, Licensee may notify
Licensor in writing of any such patent or patent application that Licensee
believes should be included as a “Licensed Patent” pursuant to this Exhibit F.
Such written notice shall identify the relevant patent or patent application and
relevant claim(s) and shall explain briefly why Licensee, in good faith,
believes it should be included as a “Licensed Patent.” If Licensor does not
agree with Licensee, Licensor shall have […***…] following Licensor’s receipt of
Licensee’s written notice to notify Licensee that Licensor disputes the
inclusion of such patent or patent application or the scope of the remedy; in
which event, such dispute will be resolved in accordance with Section 10.6 of
the Agreement. Upon the Parties’ agreement (or a resolution, in favor of
Licensee, of the dispute pursuant to Section 10.6), the applicable claim(s) of
the applicable patent or patent application will be deemed a “Licensed Patent”
hereunder with respect to the applicable Licensed Indication. For the avoidance
of doubt, Licensor makes no representation or warranty under this Exhibit F as
to any claim of (a) a patent or patent application covering Manufacturing
Technology or (b) a patent or patent application that is not Controlled by
Licensor pursuant to the Existing Licenses or pursuant to Licensor’s ownership
thereof, and Licensee acknowledges that (i) Manufacturing Technology claims of
any patents or patent applications or (ii) claims of any patents or patent
applications not Controlled by Licensor pursuant to the Existing Licenses or
pursuant to Licensor’s ownership thereof will not be added as “Licensed Patents”
pursuant to the procedure set forth in this Exhibit F.

 

 

 

 

 

*** Confidential Treatment Requested ***